      Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 1 of 69




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                    x
                                    :   Case No. 1:21-cv-00722-JPO
                                    :
In re ASTRAZENECA PLC SECURITIES    :   CLASS ACTION
LITIGATION                          :
                                    :   AMENDED COMPLAINT FOR
                                    :   VIOLATIONS OF THE FEDERAL
                                    :   SECURITIES LAWS
                                    :
                                    :   DEMAND FOR JURY TRIAL
                                    x
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 2 of 69




       Lead Plaintiffs Nuggehalli Balmukund Nandkumar and Wayne County Employees’

Retirement System (collectively, “Lead Plaintiffs”) and Plaintiff Vladimir Zhukov (“Additional

Plaintiff” and together with Lead Plaintiffs, “Plaintiffs”), individually and on behalf of all others

similarly situated, by Plaintiffs’ undersigned attorneys, make the allegations set forth herein based

upon knowledge as to Plaintiffs’ own acts and upon the investigation of Plaintiffs’ counsel. This

investigation included, inter alia, a review of the U.S. Securities and Exchange Commission

(“SEC”) filings of AstraZeneca plc (“AstraZeneca” or the “Company”), Company press releases,

analyst reports, media reports, other publicly disclosed reports and information about the Company,

and consultation with experts. Plaintiffs’ investigation is ongoing, and Plaintiffs believe that

substantial additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a securities class action on behalf of all purchasers of AstraZeneca American

Depositary Shares (“ADSs”) between June 15, 2020 and January 29, 2021, inclusive (the “Class

Period”), against AstraZeneca and certain of its executive officers, seeking to pursue remedies under

the Securities Exchange Act of 1934 (the “Exchange Act”).

       2.      AstraZeneca is one of the largest biopharmaceutical companies in the world and was

one of the early front-runners in the race to develop a COVID-19 (“Covid”) vaccine. In April 2020,

the Company partnered with the University of Oxford (“Oxford”) to develop a potential recombinant

adenovirus vaccine for the virus, later dubbed AZD1222. Defendants (defined below) publicly

discussed the progress they were making to develop the vaccine and touted how their trials were

studying the efficacy of the vaccine candidate on elderly people, who were at heightened risk of

severe, and potentially fatal, cases of Covid.
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 3 of 69




       3.      Defendants, however, misrepresented facts regarding AstraZeneca’s AZD1222

clinical trials and concealed problems that had arisen in the trials, including a dosing error that had

been discovered by Defendants before the Class Period even began, but was not disclosed to

investors.

       4.      On November 23, 2020, AstraZeneca issued a press release announcing the results of

an interim analysis of its ongoing AZD1222 trials. The announcement immediately raised questions

among analysts and industry experts. AstraZeneca disclosed that the interim analysis involved two

smaller-scale trials in disparate locales (the United Kingdom and Brazil) that, for unexplained

reasons, employed two different dosing regimens. One clinical trial provided patients a half dose of

AZD1222 followed by a full dose, while the other trial provided two full doses. Counterintuitively,

AstraZeneca claimed that the half-dosing regimen was substantially more effective at preventing

Covid – at 90% efficacy – than the full-dosing regimen, which had achieved just 62% efficacy.

       5.      In the days that followed, additional revelations were made regarding problems with

the AZD1222 clinical trials. For example, the differing dosing regimens were revealed to be due to a

manufacturing error rather than trial design. AstraZeneca and Oxford acknowledged that they knew

about the dosing error by no later than June 5, 2020. Also, the half-strength dose had not been tested

in people over the age of 55 – despite the fact that this population was the most vulnerable to Covid,

and Defendants had specifically said they were testing this age group. Moreover, certain trial

participants received their second dose much later than originally planned.

       6.      The effect of these trial miscues cannot be understated. United States regulators

stated that if AstraZeneca could not clearly explain the discrepancies in its trial results, the results

would most likely not be sufficient for approval for commercial sale in the United States.




                                                 -2-
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 4 of 69




       7.      In response to these and other partial disclosures of the truth to investors, the price of

AstraZeneca’s ADSs declined significantly. As a result of Defendants’ wrongful acts and omissions,

Plaintiffs and other Class members have suffered substantial losses and damages.

                                 JURISDICTION AND VENUE

       8.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act,

15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 (17 C.F.R. §240.10b-5). Jurisdiction is conferred by

Section 27 of the Exchange Act (15 U.S.C. §78aa).

       9.      Venue is proper in this District pursuant to Section 27 of the Exchange Act. The acts

and transactions giving rise to the violations of law complained of occurred in part in this District,

including the dissemination of false and misleading statements into this District. AstraZeneca’s

sponsored ADSs traded in this District on the New York Stock Exchange (“NYSE”), as well as on

the Nasdaq Global Select Market (“NASDAQ”) after the Company transferred the U.S.-listing of its

ADSs on September 24, 2020.

       10.     In connection with the acts and conduct alleged in this Complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails and interstate wire and telephone communications.

                                             PARTIES

       11.     Lead Plaintiff Nuggehalli Balmukund Nandkumar, as set forth in the Certification

attached hereto and incorporated herein by reference, purchased AstraZeneca ADSs at artificially

inflated prices during the Class Period and was damaged thereby.

       12.     Lead Plaintiff Wayne County Employees’ Retirement System, as set forth in the

Certification attached hereto and incorporated herein by reference, purchased AstraZeneca ADSs at

artificially inflated prices during the Class Period and was damaged thereby.



                                                 -3-
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 5 of 69




       13.     Additional Plaintiff Vladimir Zhukov, as set forth in the Certification previously filed

with the Court and incorporated herein by reference, purchased AstraZeneca ADSs at artificially

inflated prices during the Class Period and was damaged thereby.

       14.     Defendant AstraZeneca is a multinational biopharmaceutical company. AstraZeneca

shares traded on the NYSE and the NASDAQ under ticker symbol “AZN” during the Class Period,

and each AstraZeneca ADS represents one half of an ordinary share.

       15.     Defendant Pascal Soriot (“Soriot”) was Chief Executive Officer (“CEO”) and a

director of AstraZeneca at all relevant times.

       16.     Defendant Marc Dunoyer (“Dunoyer”) was Chief Financial Officer (“CFO”) and a

director of AstraZeneca at all relevant times.

       17.     Defendant Menelas Pangalos (“Pangalos”) was Executive Vice President of

Biopharmaceuticals Research & Development at AstraZeneca at all relevant times. Pangalos also

served as AstraZeneca’s chief scientist.

       18.     Defendants Soriot, Dunoyer, and Pangalos are referred to herein as the “Individual

Defendants,” and along with AstraZeneca, as “Defendants.” During the Class Period, the Individual

Defendants ran the Company as hands-on managers overseeing AstraZeneca’s operations and

finances and made the materially false and misleading statements described herein. The Individual

Defendants had intimate knowledge about core and high profile aspects of AstraZeneca’s financial

and business operations, including the development of the Company’s Covid vaccine as detailed

herein. They were also intimately involved in deciding which disclosures would be made by

AstraZeneca regarding the vaccine’s ongoing clinical trials.

                               SUBSTANTIVE ALLEGATIONS

       19.     AstraZeneca is one of the largest biopharmaceutical companies in the world. The

Company is headquartered in Cambridge, England, and it maintains its North American headquarters
                                                 -4-
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 6 of 69




in Wilmington, Delaware, a global research and development center in Gaithersburg, Maryland, and

a primary commercial and manufacturing hub in Boston, Massachusetts. AstraZeneca is primarily

known for its development of drugs to treat cancer, asthma, and other chronic conditions, and has not

historically specialized in vaccine development.

                       The Covid Pandemic Spreads Around the World

       20.     In early January 2020, the World Health Organization (“WHO”) announced the

discovery of a new coronavirus strain in China, later called COVID-19 or Covid. The virus causes a

variety of adverse symptoms in victims, including in some cases a severe acute respiratory illness

that can be life threatening. The disease is highly contagious and has caused approximately four

million deaths around the world (and counting), as well as debilitating symptoms in more than 180

million people afflicted with the virus.

       21.     On January 23, 2020, Chinese authorities placed the 11 million-person city of Wuhan

under quarantine in an effort to contain the rapid spread of the virus. On January 30, 2020, the

WHO declared Covid a global public-health emergency, and the next day the U.S. banned foreign

nationals from entering the country if they had traveled to China within the prior two weeks. Shortly

thereafter, the U.S. declared Covid a public-health emergency.

       22.     By February 2020, Covid had begun to have a significant impact on global markets,

as consumer demand plummeted and governments began to impose lockdowns and other

restrictions. By February 9, 2020, the death toll in China had surpassed that of the SARS epidemic

of the early 2000s. Between February 12 and 21, 2020, the international expansion of Covid

accelerated, with South Korea, Iran, and Italy suffering outbreaks. On February 25, 2020, San

Francisco declared a local emergency, with several California counties following suit over the

ensuing week. The U.S. reported its first death from Covid on February 29, 2020 (though later

reports would confirm that earlier deaths had in fact occurred). Shortly thereafter, U.S. state and
                                                -5-
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 7 of 69




local governments began imposing limitations on business and social activities in an effort to stop

the spread of the virus.

       23.       The devastation wrought by Covid spurred an unprecedented campaign by

governments and biopharmaceutical companies to develop treatments and vaccines for the virus.

The U.S. Food and Drug Administration (“FDA”) slashed regulatory hurdles and employed its

emergency use authorization powers to speed up drug development, dramatically shortening the

timeframe in which new drugs for Covid could be brought to market. Indeed, according to

Defendant Pangalos, although the process of developing a new vaccine normally takes 15-16 years,

AstraZeneca reached the stage of seeking emergency use authorization for its Covid vaccine in less

than one year.

       24.       The U.S. government also launched Operation Warp Speed, a public-private

partnership to facilitate and accelerate the development, manufacturing, and distribution of Covid

vaccines, therapeutics, and diagnostics. This valiant effort resulted in rapid breakthroughs in drug

development, including novel technologies such as vaccines based on synthetic mRNA.

       25.       However, the loosening of regulatory restrictions also increased the material

importance for biopharmaceutical companies developing Covid drug candidates to maintain high

quality in the conduct of clinical trials, adhere to industry standards, and communicate honestly and

transparently with government authorities, investors, and the general public.

       26.       For example, Good Clinical Practice (“GCP”) is an international ethical and scientific

quality standard for designing, conducting, recording, and reporting clinical trials that involve the

participation of human subjects. The objective of the GCP guidance, and its relevant addenda, is to

provide a unified standard for the European Union, Japan, the United States, Canada, and

Switzerland to facilitate the mutual acceptance of clinical data by the regulatory authorities in these


                                                 -6-
          Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 8 of 69




jurisdictions. Compliance with these practices provides public assurance that the rights, safety, and

well-being of trial subjects are protected, consistent with the principles that have their origin in the

Declaration of Helsinki, and that the clinical trial data are credible. Some of the most pertinent GCP

principles include that: (a) clinical trials should be scientifically sound, and described in a clear,

detailed protocol; (b) a trial should be conducted in compliance with the protocol that has received

prior institutional review board/independent ethics committee approval and/or favorable opinion;

(c) systems with procedures that assure the quality of every aspect of the trial should be

implemented; and (d) aspects of the trial that are essential to ensure human subject protection and

reliability of trial results should be the focus of such systems. GCP also provides: (a) clinical trial

protocols; (b) best practices for an institutional review board/independent ethics committee, the

investigator, and the sponsor of a trial; and (c) defines the essential documents for conducting a

clinical trial.

        27.       Because Covid vaccines will ultimately be administered to hundreds of millions of

people, it is imperative that the drugs are both safe and effective and accepted as such by target

populations who may be skeptical, especially in light of the regulatory shortcuts that may have been

taken to bring the vaccines quickly to market.

        28.       To illustrate the potential skepticism vaccine manufacturers may need to overcome, a

December 2020 Associated Press-NORC poll found that only about half of Americans were willing

to take a Covid vaccine at the time of the survey. Any Covid vaccine will only work if target

populations are willing to take it, and the failure of a biopharmaceutical company to operate openly

and truthfully in the development of a Covid vaccine could undermine public confidence in the

vaccination process generally.




                                                  -7-
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 9 of 69




                 Oxford and AstraZeneca Partner to Develop a Covid Vaccine

       29.     Oxford’s work on developing a Covid vaccine began in January 2020, almost as soon

as the virus was recognized globally. As the pandemic ravaged the world in the spring of 2020,

scientists at Oxford were working on a Covid vaccine to distribute worldwide. Lacking the ability to

manufacture and distribute a Covid vaccine on its own, Oxford engaged in unsuccessful discussions

with GlaxoSmithKline and Merck to fulfill these roles. Oxford ultimately turned to AstraZeneca,

despite its inexperience in producing vaccines.

       30.     In April 2020, AstraZeneca partnered with Oxford to develop a potential recombinant

adenovirus vaccine for the virus. Volunteers for the first clinical trial were recruited and screened in

March 2020, and a Phase I clinical trial was launched the following month. Thus, AstraZeneca and

Oxford were an early front-runner in the race to develop a Covid vaccine.

       31.     On April 30, 2020, AstraZeneca publicly announced its partnership with Oxford.

Defendant Soriot hailed the agreement, stating: “‘This collaboration brings together University of

Oxford’s world-class expertise in vaccinology and AstraZeneca’s global development,

manufacturing and distribution capabilities.’” In a press release issued the same day, AstraZeneca

stated, “Under the agreement, AstraZeneca would be responsible for development and worldwide

manufacturing and distribution of the vaccine.”

       32.     AstraZeneca’s vaccine candidate known as AZD1222 was met with great optimism

by investors and governments around the world. Unlike certain other leading vaccine candidates,

AZD1222 is not based on novel mRNA technology, but rather on more tried and tested vaccine

approaches. AZD1222 is also significantly less expensive and easier to store and distribute as

compared to mRNA vaccine candidates, as it does not require extremely cold temperatures to

maintain vaccine integrity.


                                                  -8-
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 10 of 69




       33.     Traditional vaccines, like AstraZeneca’s, work by training the body to recognize and

respond to the proteins produced by disease-causing organisms, such as a virus or bacteria. Such

vaccines are made up of small or inactivated doses of the whole disease-causing organisms, or the

proteins that they produce, which are introduced into the body to provoke the immune system into

mounting a response. The AstraZeneca Covid vaccine is made from a weakened version of a

common cold virus (known as an adenovirus) from chimpanzees. It has been modified to contain

genetic material shared by the coronavirus – although it cannot cause the illness.

       34.     By contrast, mRNA vaccines (such as Pfizer Inc. – BioNTech’s and Moderna, Inc.’s

vaccines) trick the body into producing some of the viral proteins themselves. They work by using

mRNA, or messenger RNA, which is the molecule that essentially puts DNA instructions into

action. Inside a cell, mRNA is used as a template to build a protein. To produce an mRNA vaccine,

scientists produce a synthetic version of the mRNA that a virus uses to build its infectious proteins.

This mRNA is injected into the human body, whose cells use it as instructions to build viral proteins,

and therefore create some of the virus’s molecules themselves. These proteins are solitary, so they

do not assemble to form a virus. The immune system then detects these viral proteins and starts to

produce a defensive response to them.

       35.     In May 2020, the U.S. government made what was at the time its biggest investment

in Covid vaccine development, awarding AstraZeneca up to $1.2 billion for the development and

manufacturing of the vaccine in exchange for 300 million doses. The U.S. also set conditions on its

investment, emphasizing enrolling older adults and people with comorbidities in the vaccine trials.

       36.     AstraZeneca announced that it would manufacture the vaccine at no profit during the

course of the pandemic, with expenses of the vaccine expected to be offset by grants from

governments and international organizations. Analysts pointed out, however, that there may be a


                                                -9-
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 11 of 69




future commercial opportunity if re-vaccination is required post-pandemic. In a July 20, 2020

report, a Morgan Stanley analyst wrote, “[T]here has been increasing interest surrounding the

potential long-term financial benefit from the COVID-19 vaccine program with Oxford University to

AstraZeneca.” Likewise, on August 3, 2020, an HSBC analyst wrote, “AZN does expect to make a

profit post-pandemic. Should the vaccine evolve into a seasonal flu-like immunisation programme,

the economics would be ‘attractive.’”

        37.     Notably, at the time Oxford partnered with AstraZeneca, AstraZeneca did not release

a full breakdown of the trial protocols to be employed at the outset of these clinical trials, as had its

competitors such as Pfizer and Moderna.

        38.     On May 21, 2020, AstraZeneca issued a press release announcing that it had received

substantial government commitments for the development of AZD1222. The press release stated, in

pertinent part, as follows:

        AstraZeneca advances response to global COVID-19 challenge as it receives
        first commitments for Oxford’s potential new vaccine

        Company working on a number of agreements in parallel to ensure broad and
        equitable supply of the vaccine throughout the world at no profit during the
        pandemic

        First agreements to supply at least 400 million doses; Company has total capacity
        sourced for one billion doses through 2020 and into 2021; continues to increase
        capacity further

        More than $1bn US BARDA investment to support development and production of
        the vaccine

               AstraZeneca is advancing its ongoing response to address the unprecedented
        challenges of COVID-19, collaborating with a number of countries and multilateral
        organisations to make the University of Oxford’s vaccine widely accessible around
        the world in an equitable manner.

                The Company has concluded the first agreements for at least 400 million
        doses and has secured total manufacturing capacity for one billion doses so far and
        will begin first deliveries in September 2020. AstraZeneca aims to conclude further


                                                 - 10 -
Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 12 of 69




agreements supported by several parallel supply chains, which will expand capacity
further over the next months to ensure the delivery of a globally accessible vaccine.

       AstraZeneca today received support of more than $1bn from the US
Biomedical Advanced Research and Development Authority (BARDA) for the
development, production and delivery of the vaccine, starting in the fall. The
development programme includes a Phase III clinical trial with 30,000 participants
and a paediatric trial.

        In addition, the Company is engaging with international organisations such as
the Coalition for Epidemic Preparedness Innovations (CEPI), Gavi the Vaccine
Alliance and the World Health Organisation (WHO), for the fair allocation and
distribution of the vaccine around the world. AstraZeneca is also in discussions with
governments around the world to increase access. Furthermore, AstraZeneca is in
discussions with the Serum Institute of India and other potential partners to increase
production and distribution.

        AstraZeneca recently joined forces with the UK Government to support
Oxford University’s vaccine and has progressed rapidly in its efforts to expand
access around the world. The Company will supply the UK starting in September
and is thankful for the Government’s commitment and overall work on vaccines.

         Pascal Soriot, Chief Executive Officer, said: “This pandemic is a global
tragedy and it is a challenge for all of humanity. We need to defeat the virus together
or it will continue to inflict huge personal suffering and leave long-lasting economic
and social scars in every country around the world. We are so proud to be
collaborating with Oxford University to turn their ground-breaking work into a
medicine that can be produced on a global scale. We would like to thank the US and
UK governments for their substantial support to accelerate the development and
production of the vaccine. We will do everything in our power to make this vaccine
quickly and widely available.”

        AstraZeneca has now finalised its licence agreement with Oxford University
for the recombinant adenovirus vaccine. The licensing of the vaccine, formerly
ChAdOx1 nCoV-19 and now known as AZD1222, follows the recent global
development and distribution agreement with the University’s Jenner Institute and
the Oxford Vaccine Group. AstraZeneca has also agreed to support the
establishment of a joint research centre at Oxford University for pandemic
preparedness research.

        A Phase I/II clinical trial of AZD1222 began last month to assess safety,
immunogenicity and efficacy in over 1,000 healthy volunteers aged 18 to 55 years
across several trial centres in southern England. Data from the trial is expected
shortly which, if positive, would lead to late-stage trials in a number of countries.
AstraZeneca recognises that the vaccine may not work but is committed to
progressing the clinical program with speed and scaling up manufacturing at risk.


                                        - 11 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 13 of 69




               The Company’s comprehensive pandemic response also includes rapid
       mobilisation of AstraZeneca’s global research efforts to discover novel coronavirus-
       neutralising antibodies to prevent and treat progression of the COVID-19 disease,
       with the aim of reaching clinical trials in the next three to five months. Additionally,
       the Company has quickly moved into testing of new and existing medicines to treat
       the infection, including CALAVI and ACCORD trials underway for Calquence
       (acalabrutinib) and DARE-19 trial for Farxiga (dapagliflozin) in COVID-19
       patients. 1

       39.     On June 4, 2020, AstraZeneca issued a release announcing a $750 million agreement

with the Coalition for Epidemic Preparedness Innovations and the Gavi Vaccine Alliance for 300

million doses of AZD1222, as well as a licensing agreement with the Serum Institute of India to

supply one billion doses for low- and middle-income countries. The release claimed that clinical

trials for AZD1222 (at the time known as ChAdOx1) had been preceding without any significant

issues, stating that “[v]accines made from the ChAdOx1 virus have been given to more than 320

people to date and have been shown to be safe and well tolerated, although they can cause temporary

side effects such as a temperature, influenza-like symptoms, headache or a sore arm.”

       An Undisclosed Dosing Error Materially Affects AstraZeneca’s Clinical Trials

       40.     As Oxford and AstraZeneca concluded their first safety trial in May 2020 with no

serious problems surfacing, their next step was a larger Phase II/III study, involving thousands of

participants, to assess how well the vaccine worked. According to the New York Times, Oxford

hired an outside manufacturer to produce large quantities of the vaccine for the trial. But when

researchers received a sample of the vaccine and measured its strength, they noticed something

strange. Using a different measurement technique than the manufacturer, Oxford found the

concentration of viral particles in the vaccine to be double the level that the manufacturer had found.

       41.     Oxford researchers did not know which measurement to trust. They decided to use a

lower-strength dose. Participants would get two injections, which were supposed to be about a

1
    Emphasis in original. Unless otherwise noted herein, all emphasis is added.

                                                - 12 -
          Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 14 of 69




month apart. Oxford began administering the vaccine. Within a few days, participants reported

fewer side effects like sore arms or slight fevers than participants had during the first trial. The

Oxford researchers later identified an ingredient in the outside manufacturer’s vaccine batch that had

skewed their measurement upward. That confirmed they were using a half-strength dose.

          42.     Both AstraZeneca and Oxford informed health regulators about the half-dose

followed by the full-dose error, and it was concluded that the study protocol should be amended to

include recipients of this regimen (the “lower dose/standard dose” or “LD/SD” trial). The protocol

was amended on June 5, 2020 – less than two weeks before the start of the Class Period – resulting

in enrollment of two distinct groups with different dosing regimens with no pause in enrollment.

The LD/SD cohort (aged 18–55 years) was enrolled over 11 days between May 31 and June 10,

2020. At no point during the study were subjects older than 55 years of age added to the LD/SD

cohort.

          43.     Defendants did not disclose the dosing error to investors before or during the Class

Period, despite repeatedly discussing the Phase II/III trials and their purported impact on elderly trial

subjects.

                  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
                STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD

          44.     The Class Period begins on Monday, June 15, 2020. On Saturday, June 13, 2020,

AstraZeneca issued a press release announcing an agreement with Europe’s Inclusive Vaccines

Alliance to supply up to 400 million doses of AZD1222. The press release also highlighted “the

start of a Phase II/III UK trial of AZD1222 in about 10,000 adult volunteers” launched by Oxford

the previous month. In response, AstraZeneca’s stock price rose by 2.3% on June 15, 2020, the next

trading day.




                                                 - 13 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 15 of 69




       45.       On July 15, 2020, UK media began to report hints of data from AstraZeneca’s Phase

I/II vaccine trial that was provided by an unnamed “senior source.” For instance, The Telegraph

reported that the Company’s vaccine candidate was producing both antibodies and Killer T-cells in

healthy patients who received the medication, which could be critical, particularly as some reports

suggested that antibodies developed in recovering Covid patients may not be lasting. The senior

source told The Telegraph, “I can tell you that we now know the Oxford vaccine covers both bases -

it produces both a T cell and an antibody response. It’s the combination of these two that will

hopefully keep people safe.” News of the early data sent AstraZeneca’s shares up more than 7% on

July 15, 2020.

       46.       On July 17, 2020, AstraZeneca ADSs reached their Class Period – and all-time –

high of $61.10 per share. According to Fortune, “Investors flock[ed] to AstraZeneca’s shares since

the tie-up with Oxford [was] announced, sending them to all-time highs and making the company the

most valuable in the FTSE 100 share index.”

       47.       On July 20, 2020, AstraZeneca issued a press release providing interim results for

ongoing AZD1222 clinical trials. The release stated that AZD1222 had exhibited a promising

immune system response in patients with no notable adverse reactions. The press release stated, in

pertinent part, as follows:

       Interim data showed strong antibody and T-cell responses

               Interim results from the ongoing Phase I/II COV001 trial, led by Oxford
       University, showed AZD1222 was tolerated and generated robust immune responses
       against the SARS-CoV-2 virus in all evaluated participants.

               COV001 is a blinded, multi-centre, randomised controlled Phase I/II trial
       with 1,077 healthy adult participants, aged 18-55 years. It assessed a single dose of
       AZD1222 against a comparator meningococcal conjugate vaccine, MenACWY. Ten
       participants also received two doses of AZD1222 one month apart.

               The results published in The Lancet confirmed a single dose of AZD1222
       resulted in a four-fold increase in antibodies to the SARS-CoV-2 virus spike protein
                                               - 14 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 16 of 69




       in 95% of participants one month after injection. In all participants, a T-cell response
       was induced, peaking by day 14, and maintained two months after injection.

               Neutralising activity against SARS-CoV-2 (as assessed by the MNA80 assay)
       was seen in 91% of participants one month after vaccination and in 100% of
       participants who received a second dose. The levels of neutralising antibodies seen
       in participants receiving either one or two doses were in a similar range to those seen
       in convalescent COVID-19 patients. Strong correlations were observed across
       neutralisation assays.

                The early safety responses confirmed that transient local and systemic
       reactions were common in the AZD1222 group and were comparable to previous
       trials and other adenoviral vector vaccines. They included temporary injection site
       pain and tenderness, mild-to-moderate headache, fatigue, chills, feverishness,
       malaise and muscle ache. No serious adverse events were reported with AZD1222,
       and reactions were lessened with the use of prophylactic paracetamol, a pain killer,
       and occurred less frequently after a second dose.

               Professor Andrew Pollard, Chief investigator of the Oxford Vaccine Trial at
       Oxford University and co-author of the trial, said: “The interim Phase I/II data for
       our coronavirus vaccine shows that the vaccine did not lead to any unexpected
       reactions and had a similar safety profile to previous vaccines of this type. The
       immune responses observed following vaccination are in line with what we expect
       will be associated with protection against the SARS-CoV-2 virus, although we must
       continue with our rigorous clinical trial programme to confirm this. We saw the
       strongest immune response in participants who received two doses of the vaccine,
       indicating that this might be a good strategy for vaccination.”

              Mene Pangalos, Executive Vice President, BioPharmaceuticals R&D, said:
       “We are encouraged by the Phase I/II interim data showing AZD1222 was capable of
       generating a rapid antibody and T-cell response against SARS-CoV-2. While there
       is more work to be done, today’s data increases our confidence that the vaccine will
       work and allows us to continue our plans to manufacture the vaccine at scale for
       broad and equitable access around the world.”

              Late-stage Phase II/III trials are currently underway in the UK, Brazil and
       South Africa and are due to start in the US. Trials will determine how well the
       vaccine will protect from the COVID-19 disease and measure safety and immune
       responses in different age ranges and at various doses.

(Footnotes omitted.)

       48.     The statements referenced in ¶¶44 and 47 above, regarding the positive interim results

and tests being underway in different age ranges, were materially false and/or misleading when made

because they failed to disclose the following adverse facts pertaining to AstraZeneca’s Phase II/III

                                                - 15 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 17 of 69




clinical trials, which were known to or recklessly disregarded by Defendants: (a) the Phase II/III

clinical trials for AZD1222 had suffered from a critical manufacturing error, resulting in a portion of

trial participants receiving half the designed dosage; (b) the Phase II/III clinical trials for AZD1222

consisted of a patchwork of disparate patient subgroups, each with subtly different treatments,

undermining the validity and import of the conclusions that could be drawn from the clinical data

across these disparate patient populations; (c) certain Phase II/III clinical trial participants for

AZD1222 had not received a second dose at the designated time points, but rather received the

second dose up to several weeks after the dose had been scheduled to be delivered according to the

original trial design; (d) AstraZeneca had failed to include a substantial number of patients over

55 years of age in its Phase II/III clinical trials for AZD1222, and no patients over 55 in the

half-dose regimen, despite this patient population being particularly vulnerable to the effects of

Covid and thus a high priority target market for the drug; (e) AstraZeneca’s Phase II/III clinical trials

for AZD1222 had been hamstrung by widespread flaws in design, errors in execution, and a failure

to properly coordinate and communicate with regulatory authorities and the general public; (f) the

Phase II/III clinical trials for AZD1222 failed to follow relevant and applicable protocols and

guidelines, including, without limitation, the guidelines for Good Clinical Practice; (g) as a result of

(a)-(f) above, the Phase II/III clinical trials for AZD1222 had not been conducted in accordance with

industry best practices and acceptable standards, and the data and conclusions that could be derived

from the Phase II/III clinical trials was of limited utility; and (h) as a result of (a)-(g) above,

AZD1222 was unlikely to be approved for commercial use in the U.S. in the short term, one of the

largest potential markets for the drug.




                                                 - 16 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 18 of 69




        49.     On July 30, 2020, AstraZeneca filed its financial report for the six months ended

June 30, 2020 on Form 6-K with the SEC. The Form 6-K highlighted AstraZeneca’s development of

AZD1222, stating, in pertinent part, as follows:

        AZD1222 (SARS-CoV-2 vaccine)

               During the period, AstraZeneca advanced its ongoing response to address
        COVID-19 including licence, development and distribution agreements with the
        University of Oxford for the recombinant adenovirus vaccine, AZD1222.

                The Phase I/II COV001 trial, launched in April 2020 in the UK with more
        than 1,000 participants, is ongoing. Initial data was reviewed in May 2020 by a Data
        Safety Monitoring Board and the UK Medicines and Healthcare products Regulatory
        Agency, resulting in the advancement to the COV002 Phase II/III trial in the UK,
        with over 10,000 participants.

                In July 2020, results from the COV001 trial were published in The Lancet,
        showing that AZD1222 was tolerated and generated robust immune responses
        against the SARS-CoV-2 virus in evaluated participants. Neutralising activity
        against SARS-CoV-2 (as assessed by the MNA80 assay) was seen in 91% of
        participants (32/35) one month after vaccination and in 100% (10/10) of participants
        who received a second dose. In all evaluated participants, a T-cell response was
        induced, peaking by day 14, and maintained two months after injection. The levels
        of neutralising antibodies seen in participants receiving either one or two doses were
        in a similar range to those seen in convalescent COVID-19 patients. Data from these
        assays correlated positively with antibody levels to the SARS-CoV-2 spike protein,
        as measured by Enzyme-Linked Immunosorbent Assays data on the other
        participants.

                 COV002 has launched and has recruited almost 9,000 participants in the
        UK; late-stage development has begun in Brazil and South Africa. As part of the
        announced agreement with BARDA, the Company anticipates the launch of a Phase
        III clinical trial with c.30,000 participants in the US in the third quarter of this year.

        50.     In the same Form 6-K, AstraZeneca reiterated that “[l]ate stage trials are currently

underway in the UK, Brazil and South Africa and are due to start in the US. These trials will

determine how well the vaccine will protect from the COVID-19 disease and measure safety and

immune responses in different age ranges, at various doses.” AstraZeneca further discussed its

vaccine trials, in pertinent part, as follows:



                                                  - 17 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 19 of 69




       During the period, AstraZeneca advanced its ongoing response to address
       COVID-19 including licence, development and distribution agreements with the
       University of Oxford for the recombinant adenovirus vaccine, AZD1222.

       The Phase I/II COV001 trial, launched in April 2020 in the UK with more than 1,000
       participants, is ongoing. Initial data was reviewed in May 2020 by a Data Safety
       Monitoring Board and the UK Medicines and Healthcare products Regulatory
       Agency, resulting in the advancement to the COV002 Phase II/III trial in the UK,
       with over 10,000 participants.

       51.     Also on July 30, 2020, AstraZeneca hosted a conference call with analysts and

investors led by Individual Defendants Soriot, Dunoyer, and Pangalos to discuss the Company’s

second quarter 2020 earnings results. In his prepared remarks, Pangalos praised AstraZeneca’s

efforts to develop AZD1222 to date, stating, in pertinent part, as follows:

       We’re really proud to be at the forefront and highly active in the pursuit of tackling
       the COVID-19 global health crisis.

       Last week, as many of you know, we published data in Lancet for our Phase I/II
       COV001 trial as part of our collaboration with Oxford University showing that the
       vaccine AZD1222 was tolerated and generated robust immune response in terms of
       both neutralizing antibodies and T cells. Late-stage trials are currently ongoing in
       the U.K., in Brazil, in South Africa and are about to start in the United States.

       52.     During the same call, Pangalos positively described the data surrounding the two-

dose study. Pangalos had the following exchange with an analyst:

       Analyst:

       And then one question for Mene on the recent vaccine data published. Your
       perspective on the strength of the data versus competition. The market seems to have
       concluded it’s not as competitive. So any thoughts there?

       Pangalos:

       So first of all, I think we’re very pleased that both our data shows that we’re getting
       a good level of neutralizing antibody presentation in the patients that are
       vaccinated with the 2 doses as well as a good T cell response. The study remains
       on track. As you know, we’ve dosed now nearly 12,000 patients around the world,
       in the U.K., Brazil and South Africa, and we’re about to start the Phase III
       program in the U.S.

       With regards to you saying that the vaccine looks less effects [sic], I’m not sure
       where you’re basing it on. I know people have compared neutralizing antibody
                                               - 18 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 20 of 69




       levels next to convalescent patients. We’re showing that our antibody response is in
       the range of where convalescent patients are. . . . So very difficult to compare. But I
       would say I’m pleased that everyone’s vaccine seems to be generating good
       neutralizing antibody responses, and now it also generates a very robust T cell
       response.

       53.     During the July 30, 2020 conference call, another analyst asked, “Is there something

about the trial design, the single dose or lack of elderly patients that might constrain you there?” In

response, Pangalos stated, in pertinent part, as follows:

       So the studies that we have running in the U.K., Brazil, South Africa and soon to
       start in the U.S. will all be 2-dose studies. And the data readouts from either the
       U.K. study, the Brazilian study or the South African study or a combination of those
       could be sufficient for regulatory approvals around the world, just to be clear.

       54.     During the same call, Defendants were again asked about study data concerning

elderly and other at-risk patients. Pangalos had the following exchange with an analyst:

       Analyst:

       I wonder if you could comment to give us timing at all when you may have some
       data on elderly and also pediatric and other at-risk patients.

       And also, is it possible for you to pull across the U.K., South Africa, Brazil studies to
       get data sooner depending on differential rates of infections or really study if they
       have to have its own independent event rate? . . .

       Pangalos:

       So data on different age groups is coming from the Phase I study and from the
       Phase II part and the Phase III study we’re running in the U.K., and we’re getting
       that data in on a weekly basis. And with regards to pulling data from U.K., Brazil
       and African studies, the answer is, yes, we can because the endpoints are exactly the
       same. So we would be able to pull the data for the filing.

       55.     On July 30, 2020, Barron’s reported that “[l]ate-stage trials for [AstraZeneca’s]

experimental coronavirus vaccine, being developed with the University of Oxford, have also begun

in the U.K., Brazil, and South Africa, the company said. The stock rose 2.8% in early trading and is

now 16% up year-to-date.” Describing AstraZeneca as “at the forefront of the race for a coronavirus

vaccine,” Barron’s noted that the Company’s Phase I/II trial results showed encouraging signs and

                                                - 19 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 21 of 69




that AstraZeneca stock “has risen 42% since mid-March lows, driven by the company’s vaccine

progress.”

        56.     The statements referenced in ¶¶49-54 above, regarding the positive trial results and

tests being underway in different age ranges, were materially false and/or misleading when made

because they failed to disclose the following adverse facts pertaining to AstraZeneca’s Phase II/III

clinical trials, which were known to or recklessly disregarded by Defendants: (a) the Phase II/III

clinical trials for AZD1222 had suffered from a critical manufacturing error, resulting in a portion of

trial participants receiving half the designed dosage; (b) the Phase II/III clinical trials for AZD1222

consisted of a patchwork of disparate patient subgroups, each with subtly different treatments,

undermining the validity and import of the conclusions that could be drawn from the clinical data

across these disparate patient populations; (c) certain Phase II/III clinical trial participants for

AZD1222 had not received a second dose at the designated time points, but rather received the

second dose up to several weeks after the dose had been scheduled to be delivered according to the

original trial design; (d) AstraZeneca had failed to include a substantial number of patients over

55 years of age in its Phase II/III clinical trials for AZD1222, and no patients over 55 in the

half-dose regimen, despite this patient population being particularly vulnerable to the effects of

Covid and thus a high priority target market for the drug; (e) AstraZeneca’s Phase II/III clinical trials

for AZD1222 had been hamstrung by widespread flaws in design, errors in execution, and a failure

to properly coordinate and communicate with regulatory authorities and the general public; (f) the

Phase II/III clinical trials for AZD1222 failed to follow relevant and applicable protocols and

guidelines, including, without limitation, the guidelines for Good Clinical Practice; (g) as a result of

(a)-(f) above, the Phase II/III clinical trials for AZD1222 had not been conducted in accordance with

industry best practices and acceptable standards, and the data and conclusions that could be derived


                                                 - 20 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 22 of 69




from the Phase II/III clinical trials was of limited utility; and (h) as a result of (a)-(g) above,

AZD1222 was unlikely to be approved for commercial use in the U.S. in the short term, one of the

largest potential markets for the drug.

       57.     On August 14, 2020, AstraZeneca issued a press release stating that the Company had

finalized an agreement with the European Commission to supply 400 million doses of AZD1222.

The press release continued, in pertinent part, as follows:

               Pascal Soriot, Chief Executive Officer, said: “This first vaccine agreement
       with the European Commission will ensure that millions of Europeans have access to
       the AZD1222 vaccine following its approval. With production in our European
       supply chain soon to be started, we hope to make the vaccine available widely and
       rapidly, with the first doses to be delivered by the end of 2020. I would like to thank
       the entire European Commission, and especially the Commissioner for Health and
       Food Safety, Stella Kyriakides, for their swift response in ensuring Europeans may
       soon be protected with a vaccine against this deadly virus, enabling our global
       society and economy to rebuild.”

                In July 2020, interim results from the ongoing Phase I/II COV001 trial were
       published in The Lancet and showed AZD1222 was tolerated and generated robust
       immune responses against the SARS-CoV-2 virus in all evaluated participants.
       Clinical development of AZD1222 is progressing globally with late-stage Phase
       II/III trials ongoing in the UK and Brazil, a Phase I/II trial in South Africa, and
       trials planned in the US, Japan and Russia. Results from the late-stage trials are
       anticipated later this year, depending on the rate of infection within the clinical trial
       communities.

       58.     The statement referenced in ¶57 above, regarding the status of the trials, was

materially false and/or misleading when made because it failed to disclose the following adverse

facts pertaining to AstraZeneca’s Phase II/III clinical trials, which were known to or recklessly

disregarded by Defendants: (a) the Phase II/III clinical trials for AZD1222 had suffered from a

critical manufacturing error, resulting in a portion of trial participants receiving half the designed

dosage; (b) the Phase II/III clinical trials for AZD1222 consisted of a patchwork of disparate patient

subgroups, each with subtly different treatments, undermining the validity and import of the

conclusions that could be drawn from the clinical data across these disparate patient populations;

                                                - 21 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 23 of 69




(c) certain Phase II/III clinical trial participants for AZD1222 had not received a second dose at the

designated time points, but rather received the second dose up to several weeks after the dose had

been scheduled to be delivered according to the original trial design; (d) AstraZeneca had failed to

include a substantial number of patients over 55 years of age in its Phase II/III clinical trials for

AZD1222, and no patients over 55 in the half-dose regimen, despite this patient population being

particularly vulnerable to the effects of Covid and thus a high priority target market for the drug;

(e) AstraZeneca’s Phase II/III clinical trials for AZD1222 had been hamstrung by widespread flaws

in design, errors in execution, and a failure to properly coordinate and communicate with regulatory

authorities and the general public; (f) the Phase II/III clinical trials for AZD1222 failed to follow

relevant and applicable protocols and guidelines, including, without limitation, the guidelines for

Good Clinical Practice; (g) as a result of (a)-(f) above, the Phase II/III clinical trials for AZD1222

had not been conducted in accordance with industry best practices and acceptable standards, and the

data and conclusions that could be derived from the Phase II/III clinical trials was of limited utility;

and (h) as a result of (a)-(g) above, AZD1222 was unlikely to be approved for commercial use in the

U.S. in the short term, one of the largest potential markets for the drug.

       59.     On Monday, August 24, 2020, the Financial Times reported that the Trump

Administration was considering issuing an emergency use authorization to the AstraZeneca Covid

vaccine before the November 2020 presidential election, based on the results of the ongoing 10,000-

patient trial rather than waiting on results of a larger 30,000-patient trial. The price of AstraZeneca

ADSs increased by approximately 2% in response.

       60.     On August 31, 2020, AstraZeneca issued a press release claiming that the Company

was committed to “the highest safety standards” and adherence to “the highest scientific and clinical

standards” in its development of AZD1222. The press release quoted Soriot, who claimed that


                                                 - 22 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 24 of 69




AstraZeneca was developing AZD1222 “without cutting corners” and was following the “clear and

stringent efficacy and safety standards” set by regulators. The press release stated, in pertinent part,

as follows:

       Company reiterates core values to “follow the science” and “put patients first”

              AstraZeneca is today issuing a commitment to the highest safety standards
       and to broad and equitable access around the world for its COVID-19 vaccine
       AZD1222.

               At the heart of AstraZeneca’s core values is to “follow the science” and
       adhere to the highest scientific and clinical standards, making the safety and
       efficacy of the vaccine of paramount importance. The Company’s submissions for
       market authorisation will meet the stringent requirements established by regulators
       everywhere around the world.

               To this end, AstraZeneca is implementing a clinical development program
       that will enroll in excess of 50,000 volunteers, including 30,000 in the US, in Latin
       America, Asia, Europe, Russia and Africa that will provide data for ethnically
       diverse populations.

               The Company also has a core value to “put patients first” and will continue to
       work with governments and other organisations towards broad and equitable global
       access to the vaccine, scaling up manufacturing with independent parallel supply
       chains around the world to produce billions of doses to a consistent and high standard
       of safety and efficacy.

               Pascal Soriot, Chief Executive Officer, said: “In recent weeks we have seen
       an increasing number of questions around the safety and availability of vaccines to
       fight this terrible COVID-19 pandemic and I want to reiterate my commitment that
       we are putting science and the interest of society at the heart of our work. We are
       moving quickly but without cutting corners, and regulators have clear and
       stringent efficacy and safety standards for the approval of any new medicine, and
       that includes this potential COVID-19 vaccine. We will remain true to our values
       as we continue our efforts to bring this vaccine broadly and equitably to billions of
       people around world.”

              In July 2020, interim results from the ongoing Phase I/II COV001 trial were
       published in The Lancet and showed AZD1222 was tolerated and generated robust
       immune responses against the SARS-CoV-2 virus in all evaluated participants.

              AstraZeneca continues to engage with governments, multilateral
       organisations and partners around the world to ensure broad and equitable access to
       the vaccine, should clinical trials prove successful. Recent supply announcements


                                                 - 23 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 25 of 69




       with Russia, South Korea, Japan, China, Latin America and Brazil take the global
       supply capacity towards three billion doses of the vaccine.

       61.     Also on August 31, 2020, AstraZeneca issued a press release announcing that the

Company was expanding U.S. clinical trials for AZD1222 into Phase III. The press release noted

that AstraZeneca “is today issuing a commitment to the highest safety standards and to broad and

equitable access,” reiterating its core values to “‘follow the science’ and ‘put patients first.’”

       62.     The statements referenced in ¶¶60-61 above, regarding AstraZenca’s commitment to

science and safety, were materially false and/or misleading when made because they failed to

disclose the following adverse facts pertaining to AstraZeneca’s Phase II/III clinical trials, which

were known to or recklessly disregarded by Defendants: (a) the Phase II/III clinical trials for

AZD1222 had suffered from a critical manufacturing error, resulting in a portion of trial participants

receiving half the designed dosage; (b) the Phase II/III clinical trials for AZD1222 consisted of a

patchwork of disparate patient subgroups, each with subtly different treatments, undermining the

validity and import of the conclusions that could be drawn from the clinical data across these

disparate patient populations; (c) certain Phase II/III clinical trial participants for AZD1222 had not

received a second dose at the designated time points, but rather received the second dose up to

several weeks after the dose had been scheduled to be delivered according to the original trial

design; (d) AstraZeneca had failed to include a substantial number of patients over 55 years of age in

its Phase II/III clinical trials for AZD1222, and no patients over 55 in the half-dose regimen, despite

this patient population being particularly vulnerable to the effects of Covid and thus a high priority

target market for the drug; (e) AstraZeneca’s Phase II/III clinical trials for AZD1222 had been

hamstrung by widespread flaws in design, errors in execution, and a failure to properly coordinate

and communicate with regulatory authorities and the general public; (f) the Phase II/III clinical trials

for AZD1222 failed to follow relevant and applicable protocols and guidelines, including, without

                                                 - 24 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 26 of 69




limitation, the guidelines for Good Clinical Practice; (g) as a result of (a)-(f) above, the Phase II/III

clinical trials for AZD1222 had not been conducted in accordance with industry best practices and

acceptable standards, and the data and conclusions that could be derived from the Phase II/III

clinical trials was of limited utility; and (h) as a result of (a)-(g) above, AZD1222 was unlikely to be

approved for commercial use in the U.S. in the short term, one of the largest potential markets for the

drug.

        63.     On September 8, 2020, Soriot signed a “pledge” together with eight other

biopharmaceutical CEOs. According to this pledge, AstraZeneca and Soriot vowed that the

Company’s Covid vaccine development would adhere to the highest manufacturing and clinical

standards and “uphold the integrity of the scientific process.” The widely publicized pledge stated,

in pertinent part, as follows:

        Biopharma leaders unite to stand with science

        Nine CEOs sign historic pledge to continue to make the safety and well-being of
        vaccinated individuals the top priority in development of the first COVID-19
        vaccines

                The CEOs of AstraZeneca (LSE/STO/NYSE: AZN), BioNTech (NASDAQ:
        BNTX), GlaxoSmithKline plc (LSE/NYSE: GSK), Johnson & Johnson (NYSE:
        JNJ), Merck (NYSE: MRK), known as MSD outside the United States and Canada,
        Moderna, Inc. (Nasdaq: MRNA), Novavax, Inc. (Nasdaq: NVAX), Pfizer Inc.
        (NYSE: PFE), and Sanofi (NASDAQ: SNY), today announced a historic pledge,
        outlining a united commitment to uphold the integrity of the scientific process as
        they work towards potential global regulatory filings and approvals of the first
        COVID-19 vaccines.

                All nine CEOs signed the following pledge:

               We, the undersigned biopharmaceutical companies, want to make clear our
        on-going commitment to developing and testing potential vaccines for COVID-19 in
        accordance with high ethical standards and sound scientific principles.

                The safety and efficacy of vaccines, including any potential vaccine for
        COVID-19, is reviewed and determined by expert regulatory agencies around the
        world, such as the United States Food and Drug Administration (FDA). FDA has
        established clear guidance for the development of COVID-19 vaccines and clear

                                                 - 25 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 27 of 69




       criteria for their potential authorization or approval in the US. FDA’s guidance and
       criteria are based on the scientific and medical principles necessary to clearly
       demonstrate the safety and efficacy of potential COVID-19 vaccines. More
       specifically, the agency requires that scientific evidence for regulatory approval must
       come from large, high quality clinical trials that are randomized and observer-
       blinded, with an expectation of appropriately designed studies with significant
       numbers of participants across diverse populations.

              Following guidance from expert regulatory authorities such as FDA
       regarding the development of COVID-19 vaccines, consistent with existing standards
       and practices, and in the interest of public health, we pledge to:

       •       Always make the safety and well-being of vaccinated individuals our top
               priority.

       •       Continue to adhere to high scientific and ethical standards regarding the
               conduct of clinical trials and the rigor of manufacturing processes.

       •       Only submit for approval or emergency use authorization after
               demonstrating safety and efficacy through a Phase 3 clinical study that is
               designed and conducted to meet requirements of expert regulatory
               authorities such as FDA.

       •       Work to ensure a sufficient supply and range of vaccine options, including
               those suitable for global access.

               We believe this pledge will help ensure public confidence in the rigorous
       scientific and regulatory process by which COVID-19 vaccines are evaluated and
       may ultimately be approved.

              Together, these nine companies have collectively developed more than 70
       novel vaccines that have helped to eradicate some of the world’s most complex and
       deadly public health threats, underscoring their experience in clinical development
       and regulatory rigor, as well as their longstanding commitments to patient safety and
       public health. (Emphasis in original).

       64.     The statements referenced in ¶63 above, regarding AstraZenca’s commitment to

science and safety, and Soriot’s pledge to only submit for emergency-use-authorization approval

after demonstrating safety and efficacy through use of a single Phase III clinical study, were

materially false and/or misleading when made because they failed to disclose the following adverse

facts pertaining to AstraZeneca’s Phase II/III clinical trials, which were known to or recklessly

disregarded by Defendants: (a) the Phase II/III clinical trials for AZD1222 had suffered from a

                                               - 26 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 28 of 69




critical manufacturing error, resulting in a portion of trial participants receiving half the designed

dosage; (b) the Phase II/III clinical trials for AZD1222 consisted of a patchwork of disparate patient

subgroups, each with subtly different treatments, undermining the validity and import of the

conclusions that could be drawn from the clinical data across these disparate patient populations;

(c) certain Phase II/III clinical trial participants for AZD1222 had not received a second dose at the

designated time points, but rather received the second dose up to several weeks after the dose had

been scheduled to be delivered according to the original trial design; (d) AstraZeneca had failed to

include a substantial number of patients over 55 years of age in its Phase II/III clinical trials for

AZD1222, and no patients over 55 in the half-dose regimen, despite this patient population being

particularly vulnerable to the effects of Covid and thus a high priority target market for the drug;

(e) AstraZeneca’s Phase II/III clinical trials for AZD1222 had been hamstrung by widespread flaws

in design, errors in execution, and a failure to properly coordinate and communicate with regulatory

authorities and the general public; (f) the Phase II/III clinical trials for AZD1222 failed to follow

relevant and applicable protocols and guidelines, including, without limitation, the guidelines for

Good Clinical Practice; (g) as a result of (a)-(f) above, the Phase II/III clinical trials for AZD1222

had not been conducted in accordance with industry best practices and acceptable standards, and the

data and conclusions that could be derived from the Phase II/III clinical trials was of limited utility;

and (h) as a result of (a)-(g) above, AZD1222 was unlikely to be approved for commercial use in the

U.S. in the short term, one of the largest potential markets for the drug.

       65.     On the afternoon of September 8, 2020, AstraZeneca officials had a conference call

with the FDA concerning what AstraZeneca would need to do to win the FDA’s blessing for its

Covid vaccine. But, according to the New York Times, the AstraZeneca representatives neglected to

mention a crucial development: two days earlier, on September 6, 2020, the Company had quietly


                                                 - 27 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 29 of 69




halted trials of its vaccine around the world, including a late-stage study in the U.S., without a public

announcement. It acted after a participant in the UK became ill. A few hours after the FDA

conference call, the story broke about the halted trials and that was how key FDA officials first heard

the news. The FDA’s commissioner, Dr. Stephen Hahn, was stunned by AstraZeneca’s failure to

disclose the halt to regulators. Because the U.S. government had pledged more than $1 billion to

AstraZeneca to finance the development and manufacturing of its vaccine and to supply the United

States with 300 million doses if it proved effective, FDA regulators expected to be informed of any

problems.

        66.     Also on September 8, 2020, Soriot took part in the JPMorgan Healthcare CEO

conference call series. Instead of releasing more information about the trial participant’s illness

publicly, he provided new details to investors in the private conference call. During the private

investor call, Soriot elaborated on the reasons behind the trial pause. Soriot said the participant in

question was a woman in the UK who experienced neurological symptoms consistent with the rare

but serious spinal inflammatory disorder transverse myelitis. It was also reported to have emerged

during the call that trials had already been halted once, in July, after a participant experienced

neurological symptoms which turned out to be multiple sclerosis and unconnected to the trial.

        67.     According to an account of the call, “[n]o comment was provided [by Soriot] on when

or if trial enrolment will resume” following the two vaccine-trial pauses due to subjects experiencing

medical conditions, “rather Mr Soriot just expressed his confidence in the design of the trials,

safety protocols and DSM [data safety monitoring].”

        68.     The statements referenced in ¶67 above, regarding the design of the trials, safety

protocols, and data safety monitoring, were materially false and/or misleading when made because

they failed to disclose the following adverse facts pertaining to AstraZeneca’s Phase II/III clinical


                                                 - 28 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 30 of 69




trials, which were known to or recklessly disregarded by Defendants: (a) the Phase II/III clinical

trials for AZD1222 had suffered from a critical manufacturing error, resulting in a portion of trial

participants receiving half the designed dosage; (b) the Phase II/III clinical trials for AZD1222

consisted of a patchwork of disparate patient subgroups, each with subtly different treatments,

undermining the validity and import of the conclusions that could be drawn from the clinical data

across these disparate patient populations; (c) certain Phase II/III clinical trial participants for

AZD1222 had not received a second dose at the designated time points, but rather received the

second dose up to several weeks after the dose had been scheduled to be delivered according to the

original trial design; (d) AstraZeneca had failed to include a substantial number of patients over

55 years of age in its Phase II/III clinical trials for AZD1222, and no patients over 55 in the

half-dose regimen, despite this patient population being particularly vulnerable to the effects of

Covid and thus a high priority target market for the drug; (e) AstraZeneca’s Phase II/III clinical trials

for AZD1222 had been hamstrung by widespread flaws in design, errors in execution, and a failure

to properly coordinate and communicate with regulatory authorities and the general public; (f) the

Phase II/III clinical trials for AZD1222 failed to follow relevant and applicable protocols and

guidelines, including, without limitation, the guidelines for Good Clinical Practice; (g) as a result of

(a)-(f) above, the Phase II/III clinical trials for AZD1222 had not been conducted in accordance with

industry best practices and acceptable standards, and the data and conclusions that could be derived

from the Phase II/III clinical trials was of limited utility; and (h) as a result of (a)-(g) above,

AZD1222 was unlikely to be approved for commercial use in the U.S. in the short term, one of the

largest potential markets for the drug.

        69.     Reacting to AstraZeneca’s lack of candor surrounding the September trial pause,

Professor Duncan Matthews of Queen Mary University of London stated:


                                                 - 29 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 31 of 69




        Given the global public attention on the vaccine race, the lack of publicly available
        information from the company and the other partners in the project is surprising.

        This is happening in a climate where many people would already be very reluctant to
        take a COVID-19 vaccine. Vaccine hesitancy and scepticism was common before
        the pandemic, and is not getting better: a third of Americans say they may refuse a
        vaccine, while in the UK only half of people would definitely agree to be vaccinated.

        There is a real risk that lack of transparency about clinical trials might fuel
        vaccine scepticism and ultimately lead to large sections of the population refusing
        vaccination. This would impede rollout and potentially exacerbate the pandemic.

        70.     On October 26, 2020, AstraZeneca announced that its Covid vaccine candidate had

produced a similar immune response in older and younger adults, and that adverse responses to the

vaccine among the elderly were also found to be lower. “It is encouraging to see immunogenicity

responses were similar between older and younger adults and that reactogenicity was lower in older

adults, where the COVID-19 disease severity is higher,” an AstraZeneca spokesman told CNBC via

email. 2 Shares of AstraZeneca rose more than 2% on this news.

        71.     The statements referenced in ¶70 above, regarding the vaccine’s immunogenicity

responses and reactogenicity, were materially false and/or misleading when made because they

failed to disclose the following adverse facts pertaining to AstraZeneca’s Phase II/III clinical trials,

which were known to or recklessly disregarded by Defendants: (a) the Phase II/III clinical trials for

AZD1222 had suffered from a critical manufacturing error, resulting in a portion of trial participants

receiving half the designed dosage; (b) the Phase II/III clinical trials for AZD1222 consisted of a

patchwork of disparate patient subgroups, each with subtly different treatments, undermining the

validity and import of the conclusions that could be drawn from the clinical data across these

disparate patient populations; (c) certain Phase II/III clinical trial participants for AZD1222 had not

2
    Immunogenicity measures the type of immune responses that a vaccine generates and their
magnitude over time. Reactogenicity represents the physical manifestation of the inflammatory
response to vaccination, and can include injection-site pain, redness, swelling or induration at the
injection site, as well as systemic symptoms, such as fever, myalgia, or headache.

                                                 - 30 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 32 of 69




received a second dose at the designated time points, but rather received the second dose up to

several weeks after the dose had been scheduled to be delivered according to the original trial

design; (d) AstraZeneca had failed to include a substantial number of patients over 55 years of age in

its Phase II/III clinical trials for AZD1222, and no patients over 55 in the half-dose regimen, despite

this patient population being particularly vulnerable to the effects of Covid and thus a high priority

target market for the drug; (e) AstraZeneca’s Phase II/III clinical trials for AZD1222 had been

hamstrung by widespread flaws in design, errors in execution, and a failure to properly coordinate

and communicate with regulatory authorities and the general public; (f) the Phase II/III clinical trials

for AZD1222 failed to follow relevant and applicable protocols and guidelines, including, without

limitation, the guidelines for Good Clinical Practice; (g) as a result of (a)-(f) above, the Phase II/III

clinical trials for AZD1222 had not been conducted in accordance with industry best practices and

acceptable standards, and the data and conclusions that could be derived from the Phase II/III

clinical trials was of limited utility; and (h) as a result of (a)-(g) above, AZD1222 was unlikely to be

approved for commercial use in the U.S. in the short term, one of the largest potential markets for the

drug.

        72.     On November 5, 2020, AstraZeneca filed its financial report for the nine months

ended September 30, 2020 on Form 6-K with the SEC. The Form 6-K highlighted AstraZeneca’s

development of AZD1222, stating, in pertinent part, as follows:

        AZD1222 (SARS-CoV-2 vaccine)

                During the period, the University of Oxford and AstraZeneca continued the
        recruitment of participants into the global clinical trials of the recombinant
        adenovirus vaccine, AZD1222, reaching c.23,000 participants across trials in the UK,
        Brazil, South Africa and the US.

               In October 2020, the EMA [European Medicines Agency] announced that the
        CHMP [Committee for Medicinal Products for Human Use] had started a rolling
        review of data for AZD1222. A rolling review is one of the regulatory tools that the
        EMA uses to flexibly progress the assessment of a promising medicine or vaccine
                                                 - 31 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 33 of 69




       during a public-health emergency. AZD1222 was the first potential COVID-19
       vaccine to be evaluated in the EU under these arrangements.

               In September 2020, a voluntary pause to vaccination in the global trials was
       triggered following an unexplained illness in one of the participants receiving the
       vaccine in the UK Phase II/III trial. The standard review process for trial-safety
       events involves the examination of safety data by independent monitoring
       committees. The recommendations from the committees were shared with
       international regulators. The US FDA asked for additional information, issuing a
       “clinical hold” to the US Phase III trial during its review. All regulatory authorities
       subsequently confirmed that the trials were safe to resume, and enrolment has
       recommenced. It is commonplace that, in large-scale trials, some participants will
       become unwell, and every unexplained case has to be independently evaluated to
       ensure careful assessment of safety.

              Data on immunogenicity and safety of in [sic] older adults was presented at
       IDWeek showing AZD1222 has an acceptable tolerability profile and is
       immunogenic in adults above 18 years of age, including older adults. Stronger
       immune responses were shown after a second dose given one month apart, across all
       adult age ranges. Local and systemic reactions were lower in older adults than
       younger adults (<55 years) and reactions were lessened after the second dose.

       73.     In the same Form 6-K, AstraZeneca noted that Soriot “signed a vaccines pledge in

collaboration with nine biopharmaceutical CEOs, committing to the continued safety and well-being

of vaccinated individuals as the top priority in the development of the first COVID-19 vaccines.”

       74.     Also on November 5, 2020, AstraZeneca hosted a conference call with analysts and

investors led by Soriot, Dunoyer, and Pangalos to discuss the Company’s third quarter 2020 earnings

results. In his prepared remarks, Soriot stated: “The efforts against the COVID-19 pandemic include

advancing the vaccine candidate and more importantly initiating Phase III trials for our long-acting

antibody combination, which is incredibly promising.”

       75.     Similarly, Pangalos stated: “We continue to lead across multiple fronts in the global

response to the COVID-19 pandemic. Progress has been made with our vaccine, AZD1222, and

we have now resumed dosing in all our trials globally, alongside entering a rolling regulatory review

in Europe.” Later in response to an analyst’s question regarding the AZD1222 regulatory approval

process, Pangalos stated that “there’s nothing from the interactions that we’ve had with either the
                                               - 32 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 34 of 69




MA or the MHRA that is giving us pause that if we demonstrate efficacy and safety in the data set

that we have in the studies that are ongoing across Brazil, U.K. and Africa that we won’t be able to

get an approval.”

       76.     During the November 5, 2020 earnings call, Pangalos reiterated that AstraZeneca’s

study included data on elderly patients. Pangalos had the following exchange with an analyst:

       Analyst:

       So in terms of the vaccine, should we be expecting early data from the 2-dose
       regime? And to what extent would there -- is there likely to be data on elderly
       patients? I’m just wondering if they were recruited slightly later into the study and
       the early data might just be in slightly younger cohorts.

       Pangalos:

       Andy Pollard has just presented a few weeks ago, you may have missed it, at an
       infection conference actually data from (inaudible) showed that the immune
       response in the 56 to 69 year olds and 69 and 70 and above looks very similar to
       the response of the 18 to 55 year olds. In that regard, we’re feeling good about the
       immunogenicity in all the age groups that we’re testing. And we think we will have
       data from those age groups for the readout.

       77.     The statements referenced in ¶¶72-76 above, regarding the status and results of the

tests, the progress of the vaccine’s development, and the immune response to the vaccine in elderly

patients, were materially false and/or misleading when made because they failed to disclose the

following adverse facts pertaining to AstraZeneca’s Phase II/III clinical trials, which were known to

or recklessly disregarded by Defendants: (a) the Phase II/III clinical trials for AZD1222 had suffered

from a critical manufacturing error, resulting in a portion of trial participants receiving half the

designed dosage; (b) the Phase II/III clinical trials for AZD1222 consisted of a patchwork of

disparate patient subgroups, each with subtly different treatments, undermining the validity and

import of the conclusions that could be drawn from the clinical data across these disparate patient

populations; (c) certain Phase II/III clinical trial participants for AZD1222 had not received a second

dose at the designated time points, but rather received the second dose up to several weeks after the

                                                - 33 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 35 of 69




dose had been scheduled to be delivered according to the original trial design; (d) AstraZeneca had

failed to include a substantial number of patients over 55 years of age in its Phase II/III clinical trials

for AZD1222, and no patients over 55 in the half-dose regimen, despite this patient population being

particularly vulnerable to the effects of Covid and thus a high priority target market for the drug;

(e) AstraZeneca’s Phase II/III clinical trials for AZD1222 had been hamstrung by widespread flaws

in design, errors in execution, and a failure to properly coordinate and communicate with regulatory

authorities and the general public; (f) the Phase II/III clinical trials for AZD1222 failed to follow

relevant and applicable protocols and guidelines, including, without limitation, the guidelines for

Good Clinical Practice; (g) as a result of (a)-(f) above, the Phase II/III clinical trials for AZD1222

had not been conducted in accordance with industry best practices and acceptable standards, and the

data and conclusions that could be derived from the Phase II/III clinical trials was of limited utility;

and (h) as a result of (a)-(g) above, AZD1222 was unlikely to be approved for commercial use in the

U.S. in the short term, one of the largest potential markets for the drug.

                                    The Truth Begins to Emerge

        78.     On November 23, 2020, AstraZeneca issued a press release announcing the results of

an interim analysis of its ongoing trial for AZD1222. Although the press release claimed that the

vaccine candidate had met its primary efficacy endpoints, the announcement immediately began to

raise questions among analysts and industry experts. AstraZeneca disclosed that the interim analysis

involved two smaller-scale trials in disparate locales (the United Kingdom and Brazil) that, for

unexplained reasons, employed two different dosing regimens. One clinical trial, involving 2,741

subjects, provided patients a half dose of AZD1222 followed by a full dose (the “lower

dose/standard dose” or “LD/SD” trial). The other trial, involving 8,895 subjects, provided two full

doses (the “standard dose/standard dose” or “SD/SD” trial). Counterintuitively, AstraZeneca

claimed that the half-dosing regimen was substantially more effective at preventing Covid at 90%
                                                  - 34 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 36 of 69




efficacy than the full dosing regimen, which had achieved just 62% efficacy. AstraZeneca

highlighted the blended “average efficacy of 70%” among the two trials, involving a total of 11,636

subjects.

       79.     AstraZeneca described the pooled analysis, in pertinent part, as follows:

       The pooled analysis included data from the COV002 Phase II/III trial in the UK and
       COV003 Phase III trial in Brazil. Over 23,000 participants are being assessed
       following two doses of either a half-dose/full-dose regimen or a regimen of two full
       doses of AZD1222 or a comparator, meningococcal conjugate vaccine called
       MenACWY or saline. The global trials are evaluating participants aged 18 years or
       over from diverse racial and geographic groups who are healthy or have stable
       underlying medical conditions.

       80.     The unexplained discrepancies, omissions, and need for multiple trials in separate

locales raised red flags for investors and distinguished AstraZeneca’s trial procedures from those of

other biopharmaceutical companies, such as Pfizer and Moderna, that had recently released interim

results for their own Covid vaccine candidates.

       81.     In an attempt to limit the fallout, AstraZeneca hastily put out statements defending its

interim analysis and held conference calls with analysts covering the Company. The Company’s

responses, however, raised more questions than answers and cast further doubt on the integrity of the

trials’ design, data, and conclusions. Most shockingly, AstraZeneca revealed that the half-dosing

regimen was not a part of the original trial design, but rather was forced upon the Company as a

result of a manufacturing error discovered early in the trial process. Specifically, AstraZeneca and

Oxford discovered that a contract manufacturer had under-predicted the dose of the vaccine by half

in the UK trial. The dosing error was initially identified after a trial investigator noticed that

volunteers were not having as much of an inflammatory response to the shot, prompting the

researchers to question their vaccine supply and find that they had miscalculated the dose. As

explained herein, AstraZeneca knew of this error by no later than June 5, 2020, when the Company


                                                - 35 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 37 of 69




and Oxford informed health regulators about the half-dose followed by the full-dose error, and

amended the vaccine study protocol.

        82.     Additional damaging revelations came to light in the following days.                 On

November 24, 2020, the day after the results were announced, Dr. Moncef Slaoui, the head of

Operation Warp Speed, told reporters that AstraZeneca’s half-strength dose had not been initially

tested in people over the age of 55. This raised the question of why AstraZeneca hadn’t itself

disclosed that important caveat, especially considering the fact that this population was the most

vulnerable to Covid. Dr. Slaoui also stated that if AstraZeneca could not clearly explain the

discrepancies in its trial results, the results would most likely “not be sufficient for approval” for

commercial sale in the U.S. Moreover, certain trial participants received their second dose weeks

later than originally planned, further calling into question the results. Finally, the trials amalgamated

a “bewildering array” of experimental groups and subgroups, each receiving subtly different

treatments, and inexplicably excluded certain subgroups from the reported interim analysis.

        83.     Analysts and reporters widely panned the faulty trial design and failure of

AstraZeneca to be forthright with the public and investors, describing AstraZeneca’s interim results

as a “mess,” riddled with “irregularities and omissions,” and the product of “cherry-picked . . . data”

and “very shaky science.” For example, on November 25, 2020, Wired published a comprehensive

report on AstraZeneca’s botched trial results by Hilda Bastian, PhD, a health consumer advocate,

entitled “The AstraZeneca Covid Vaccine Data Isn’t Up to Snuff.” The report stated, in pertinent

part, as follows:

                The problems start with the fact that Monday’s [November 23]
        announcement did not present results from a single, large-scale, Phase 3 clinical
        trial, as was the case for earlier bulletins about the BNT-Pfizer and Moderna
        vaccines. Instead, Oxford-AstraZeneca’s data came out of two separate studies:
        one in the UK that began in May, and another in Brazil, which got started at the end
        of June. These two studies were substantially different from one another: They

                                                 - 36 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 38 of 69




       didn’t have standardized dosing schemes across the trials, for one thing, nor did they
       provide the same “control” injections to volunteers who were not getting the
       experimental Covid vaccine. The fact that they may have had to combine data from
       two trials in order to get a strong enough result raises the first red flag.

               Consider that leading vaccine makers – including AstraZeneca – issued a
       scientific-rigor-and-integrity pledge back in September, in which they promised to
       submit their products for approval or emergency use authorization only “after
       demonstrating safety and efficacy through a Phase 3 clinical study that is designed
       and conducted to meet requirements of expert regulatory authorities such as FDA.”
       Note the wording here: These companies did not suggest that they might claim to
       have demonstrated efficacy through multiple, distinct clinical studies, combined
       together to get enough data. They said they would use a Phase 3 study – as in, one
       big one. 3 Yet AstraZeneca has already applied on the basis of this data for
       approval in Canada, and has plans to do the same in Britain, Europe and Brazil.
       The company also says it will use the data to apply for emergency use
       authorization in the US.

                The Food and Drug Administration’s guidance for Covid-19 vaccines does
       allow for emergency use authorization based on interim analyses, but the same
       document says this must be supported by a minimum level of vaccine efficacy “for a
       placebo-controlled efficacy trial.” Again: it refers to a trial. That is exactly what
       BNT-Pfizer and Moderna did. Both released the FDA-approved blueprints for their
       trials – called trial protocols – weeks ahead of time, with details of the calculations
       and statistical rules that they’d use to determine when to perform an interim analysis
       and how much certainty could be attached to those results. When BNT-Pfizer’s
       discussions with the FDA led to changes in this plan, BNT-Pfizer explained why,
       and released an updated protocol. That’s scientific rigor, and it matters a lot.
       When a vaccine-maker specifies the rules of the game before the results start coming
       in, we can check their work and be confident in what they tell us at the end. We can
       make sure they haven’t cherry-picked the data.

                The Oxford-AstraZeneca story is very different, though. Presumably,
       neither of the two trials from which they combined data could have provided a
       clear answer on the vaccine’s efficacy on its own. To make things worse, Oxford-
       AstraZeneca reported only the results for certain subgroups of people within each
       one. (For perspective on this: The two subgroups chosen leave out perhaps half the
       people in the Brazilian trial.) Meanwhile, one of their key claims is that giving half
       a dose of the vaccine on the first injection, followed by a standard dose on the
       second one, led to better outcomes – but neither of these trials had been designed to
       test this hypothesis. In fact, it’s since emerged that the half-dose/full-dose option
       started out as a mistake, and one that was only caught when some people in the
       study didn’t have the usual high rate of adverse effects.


3
    Emphasis in original.

                                               - 37 -
Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 39 of 69




        There were other dosing issues, too, that haven’t been explained even though
dosing is the centerpiece of the press release. There are many different regimens in
these trials – the UK study has more than two dozen arms, meaning the volunteers
were divided into that many groups according to age and how much of the vaccine
would be administered and when. The doses are measured by the number of altered
viral particles they contain, and the developers decided that the standard dose would
be 5 x 1010 viral particles. But for many of those arms in the UK trial – as well as
everyone who got the vaccine in the Brazilian trial – publicly available trial
information shows that the standard dose could be between 3.5 and 6.5 x 1010 viral
particles. The lower end of that range isn’t far off from a half-dose.

        How did Oxford-AstraZeneca end up with this patched-together analysis
instead of data from a single, large trial? After all, this vaccine went into Phase 3
testing before either BNT-PFizer’s or Moderna’s did. But in the UK, where that
testing started, the Covid-19 outbreak happened to be receding. That meant results
would be coming in very slowly.

        A month later, a second Phase 3 trial for the vaccine started in Brazil. That
one was for healthcare workers, for whom the risk of being exposed to Covid was far
higher than it was for the people in the UK trial. But the two trials had other
substantive differences. In the UK, for example, the volunteers who did not get the
experimental Covid vaccine were injected with meningococcal vaccine; in Brazil,
those in the comparison group were given a saline injection as a placebo.

       Meanwhile, BNT-Pfizer and Moderna began Phase 3 trials for their
coronavirus vaccines on the same day in July: Both planned to include 30,000
volunteers at the time, and both trial plans were approved by the FDA. Oxford-
AstraZeneca then announced they, too, would run a 30,000-person trial in the US.

        But that research on the Oxford-AstraZeneca vaccine quickly fell behind the
others’. The US trial was approved by the FDA, but it didn’t start recruiting people
until the end of August; and just a week later, it was put on hold so the FDA could
investigate a serious adverse event in the UK trial. It wasn’t clear what caused the
volunteer to get sick, but the FDA did not give the all-clear for Oxford-
AstraZeneca’s US trial to resume until Oct. 23. By then the protocol for the trial had
been publicly released. It says the plan is to inject the vaccine in two standard doses,
a month apart; and two people will be vaccinated for every one who gets a placebo
saline injection.

       So here we are at the end of November. BNT-Pfizer and Moderna have
offered up a masterclass in how to do major vaccine trials quickly in a pandemic,
while Oxford-AstraZeneca has, for the moment, only an assortment of smaller
ones ready to look at.

        But wait, more red flags! Last week, Oxford-AstraZeneca published some
results from earlier in the development of the UK trial. That paper included a trial
protocol for the UK study, attached as an appendix. Deep in that document, and

                                         - 38 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 40 of 69




       apparently overlooked by reporters and commentators, was an eyebrow-raising
       suggestion: Under a section marked “Interim and primary analyses of the primary
       outcome,” the trialists outline a plan to combine and analyze data from four
       clinical trials (only half of which are Phase 3), carried out in different ways on
       three different continents. The plan, they wrote, was to pull out results for people
       across these four trials, and then pool them together for what’s called a meta-
       analysis.

               The appendix doesn’t say when this became the plan. We don’t even know
       if the Oxford-AstraZeneca team followed it. In fact, it’s impossible to know, at this
       point, just how many analyses these researchers have run, and on which data.
       That’s a scientific red flag with flashing lights. (Again it’s useful to compare this
       work to the BNT-Pfizer and Moderna trials, where the analyses were clearly spelled
       out ahead of time for everyone to see.) All we know for sure is that on Monday,
       Oxford-AstraZeneca announced results of a different interim analysis that
       included only volunteers from the two trials in the UK and Brazil.

               There are other problems, too. In the press release, Oxford-AstraZeneca
       reports that two of the dosing regimens “demonstrated efficacy.” Presumably,
       none of the others did, but they didn’t give specifics. Of the only two regimens they
       reported, one (the mistaken first half-dose, followed by a full dose at least a month
       later) came in at 90 percent, and the other (two standard doses at least a month
       apart) achieved only 62 percent efficacy. You’ll see reports that the vaccine had 70
       percent efficacy, on average; but that’s un-knowable, because we only have
       numbers on these two regimens, as opposed to everyone in the trials – and how they
       arrived at those percentages isn’t explained. As far as we know, some of this
       analysis could hinge on data from just a few sick people. That means the findings
       could be a coincidence, or they could be biased by other factors. For example, it
       has since been revealed that the people who received an initial half-dose – and for
       whom the vaccine was said to have 90-percent efficacy – included no one over the
       age of 55. That was not the case for the standard-dosing group, however, where
       the reported efficacy was 62 percent. This demographic difference could be more
       important than the change to the size of the first dose.

               That’s not the end of the problems. Overall, the Oxford-AstraZeneca trials
       appear to include relatively few participants over the age of 55, even though this
       group is especially vulnerable to Covid-19. (People over 55 were not originally
       eligible to join the Brazilian trial at all.) Compare that to BNT-Pfizer’s trial, where
       41 percent of the volunteers were over 55. The Oxford-AstraZeneca vaccine also
       seems to produce relatively high rates of adverse events. . . .

       84.    Dr. Bastian also noted that AstraZeneca’s trials were never designed to test the

LD/SD hypothesis, which leaves the door open to subconscious biases creeping into the study

methods or data, making the study less rigorous.


                                               - 39 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 41 of 69




       85.     As later summarized by the New York Times in a December 8, 2020 article entitled

“Blunders Eroded U.S. Confidence in Early Vaccine Front-Runner,” “a pattern of communication

blunders by AstraZeneca . . . has damaged the company’s relationship with regulators, raised doubts

about whether its vaccine will stand up to intense public and scientific scrutiny and . . . slowed the

vaccine’s development.” The article quoted Dr. Eric Topol, a clinical trial expert at Scripps

Research Institute in San Diego, who stated: “If they just were upfront on safety, on efficacy, on

dosing, on everything, from the get-go, they’d be in such a better position. But what they’ve done

now is diminish credibility, and I don’t know how they’re going to regain that.” Dr. Topol said

AstraZeneca’s data stood out for the wrong reasons. “It was this hodgepodge, throwing all these

different trials together and low dose, a standard dose, a dose by accident. I mean, you just can’t

make this stuff up,” he said.

       86.     Given the variety of issues impacting the development of AZD1222, Geoffrey Porges,

an investment analyst with SVB Leerink, in a November 23, 2020 research report, concluded: “We

believe that this product will never be licensed in the U.S.,” writing, in pertinent part, as follows:

       Today AstraZeneca rocked the closely monitored field of COVID vaccine by
       announcing that after two doses their modified chimpanzee adenovirus COVID
       vaccine, ChAdOx1 had achieved an average 70% efficacy after 132 infection events
       in their ongoing pivotal trial. The company is likely to be roundly criticized today
       for their disclosure, since the safety disclosure simply state that “no serious safety
       events related to the vaccine have been confirmed” which is hardly reassuring.
       They did not disclose any information about any actual safety events.

       The company tried to embellish their results by highlighting a reported 90%
       efficacy in a relatively small sub-set of subjects in the study (n=2741) who received
       a modified (lower or half dose) initial vaccination, followed by a “full dose” four
       weeks later. They did not disclose the exact number of events in each study, or
       how they calculated the blended 70% efficacy for the full cohort of 11,636 subjects.
       The company did not disclose any information about efficacy against severe disease
       (“there were no cases”) or in sub populations such as the elderly, high risk or
       minority populations. The suggestion by the inventors that the small sample given
       the lower priming dose was evidence of superior efficacy only brings discredit to
       the program. We regard the data disclosure as premature and insufficient, and is
       likely to attract a raft of criticism (at least outside Oxford University and the UK).
                                                - 40 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 42 of 69




       The companies (AZN and Vaccitech) are clearly already positioning the product as
       suitable for use in less developed countries, where their relatively favorable storage
       condition (6 months at 2-8C) may be advantageous.

       We believe that this product will never be licensed in the US. This belief is based
       on the design of the company’s pivotal trials (which does not appear to match the
       FDA’s requirements for representation of minorities, severe cases, previously
       infected individuals and elderly and other increase risk populations), and based on
       the occurrence of severe safety events (why take the risk) that resulted in the
       extended clinical hold on enrollment into the trials in the US.

       87.     In a November 23, 2020 interview with Bloomberg News, Porges contrasted

AstraZeneca’s LD/SD study of 2,700 subjects with Pfizer’s study of 45,000 subjects and said that

not a lot can be concluded from such a small subset in a vaccine trial. He said that he wanted to see

AstraZeneca’s full safety database, and emphasized the confidence he had in other Covid vaccine

manufacturers that had 35,000-45,000 vaccine subjects.

       88.     A Guggenheim analyst expressed skepticism over AstraZeneca’s spin of the trial

results in a November 23, 2020 report, stating, in pertinent part, as follows:

       More work is ongoing to evaluate the half/half regimen vs. full/full regimen
       performance. Dr. Pangalos noted that the lower initial dose may better prime the
       immune system for the boost, but the company is still evaluating immunogenicity
       data (NAb and T cell) and anti-vector data but noted that the effect “looks real when
       you look at confidence intervals and values”. While the company may have internal
       evidence to guide its half/ full regimen, we were unable to find anything in the
       public domain that would have predicted this outcome for the half/full dose
       regimen. AZN-LON did publish additional data with a low-low and high-high dose
       regimen in its recent Lancet publication but none incorporating a low-high dose
       regimen.

       89.     An analyst from Argus noted, in a November 27, 2020 report, that “the results have

generated controversy as some trial participants accidentally received a halved first dose of the

vaccine. In addition, the company did not test the half-strength first dose in older participants.” The

analyst wrote, in pertinent part, as follows:

       [T]he fact that the halved-first-dose regimen came about by accident rather than
       design has cast doubt over the reliability of the efficacy data, and will likely
       complicate the company’s request to regulators for emergency use authorization.
                                                - 41 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 43 of 69




        Further complicating matters, AZN announced that the initial half-strength dose
        wasn’t tested in older participants (over 55), who are especially vulnerable to
        COVID-19. By contrast, the Pfizer/BioNTech and Moderna vaccines were both
        tested in older patients. Given these issues, and the fact that both the Pfizer and
        Moderna vaccines have shown more than 90% efficacy, we believe that AstraZeneca
        faces a high bar for authorization.

        90.     Given this uncertainty, analysts at UBS, in a November 23, 2020 report, wrote that

AstraZeneca’s vaccine was unlikely to be approved by the FDA, stating, in pertinent part, as follows:

        It is not clear to us why the half/full regimen should work better than the full/full
        regimen - this could be a function of regimen or the differences in geography and
        infection rates. What this means for the ongoing pIII trial that recently restarted (at
        the full/full dose) with date 1Q/2Q next year is not clear. AZN will now try and take
        this pooled data to regulators that have the ability to grant conditional or early
        approval. Given FDA guidelines, the US is unlikely to be one of them and the
        vaccine doesn’t seem to be as effective as the mRNA ones. Storage requirements
        and manufacturing capacity are a plus though.

        91.     Defendants’ failure to deal openly and honestly with investors and the general public

not only undermined confidence in AZD1222, but may have eroded public trust in the Covid vaccine

development process as a whole. According to Dr. Jesse L. Goodman, the FDA’s chief scientist

from 2009 to 2014, AstraZeneca’s missteps reinforce the importance of clear, transparent

communication. “People need to know what is known and what is not known so they can trust in the

process,” he said.

        92.     As negative news reports continued to reveal previously undisclosed problems and

flaws in AstraZeneca’s clinical trials for AZD1222, the price of AstraZeneca ADSs fell from $55.30

on November 20, 2020, to $52.60 by market close on November 25, 2020, a 5% decline in response

to developing adverse news, on abnormally high volume.

        93.     On November 25, 2020, Pangalos batted away criticisms over the vaccine trial results,

claiming “[t]he mistake is actually irrelevant.” He added, “Whichever way you cut the data – even if

you only believe the full-dose, full-dose data . . . We still have efficacy that meets the thresholds for

approval with a vaccine that’s over 60% effective.” Nevertheless, Pangalos admitted, “I’m not going
                                                 - 42 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 44 of 69




to pretend it’s not an interesting result, because it is – but I definitely don’t understand it and I

don’t think any of us do. It was surprising to us.”

       94.     The next day, Soriot contradicted Pangalos and said AstraZeneca will likely run a

whole new trial to test whether the regimen given a half-strength first dose is really the most

effective. Soriot said, “Now that we’ve found what looks like a better efficacy we have to validate

this, so we need to do an additional study[.]”

       95.     On November 26, 2020, the Daily Mail also reported that England’s Chief Medical

Officer, Professor Chris Whitty, refused to support AstraZeneca’s Covid vaccine as the Company

revealed it would run a new vaccine trial because the accidental LD/SD sub-group raised concerns

due to the small number of subjects and the absence of anyone in the group aged over 55.

       96.     The Daily Mail, on November 26, 2020, also reported that the 90% efficacy of the

LD/SD cohort was being challenged by experts because of the small number of people it was tested

on. Only 2,300 volunteers were given the smaller dose and none of the volunteers were over 55

years of age, the most high-risk age group for Covid. By contrast, in the Moderna and Pfizer vaccine

trials, which are about 95% effective, dosing regimens were tested on 30,000 volunteers and more

than 40% of those were over 55.

       97.     In the same article, commenting on AstraZeneca’s trial results, Professor Ian Jones, a

virologist at the University of Reading, said, “That 90 per cent protection was observed in the subset

that received the supposed lower dose is really good but I think that would equate to only about 15

people in the 3,000 that received it which may be too low to convince regulators of efficiency,

especially if it is not quite clear what the key difference is between it and the higher dose.”

       98.     As to concerns over the reliability of AstraZeneca’s trial results due to the LD/SD and

SD/SD cohorts, the Daily Mail reported, in pertinent part, as follows:


                                                 - 43 -
Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 45 of 69




Oxford has also claimed that its vaccine has an average efficacy of 70 per cent, based
on the 62 and 90 per cent figures, which would put the Covid jab on par with good
flu vaccines.

But there have been doubts about the reliability of the 70 per cent figure because it
has been crudely calculated based on the two regimens, rather than everyone in the
trials of all ages.

And because so far Oxford and AstraZeneca - the British pharmaceutical firm which
owns the rights to the jab - have only revealed the percentages in a press release, it is
not clear how they arrived at those figures.

It means the analysis that could seal whether or not the jab is administered to
millions of people globally could be based on data from a handful of people -
which, again, leaves the door open for other factors to bias in the study.

For example, it has since been revealed that the people who received the reduced
dose included no-one over the age of 55 - who are most vulnerable to falling
seriously ill or dying from Covid, according to Ms Bastian.

That was not the case for the normal dosed group, raising questions about whether
the demographic - rather than dosing - difference is the true driver behind the
boosted efficacy.

The Oxford-AstraZeneca study appears to include few participants over the age of
55, even though the vaccine is being targeted at elderly people.

Wired reports that people in that demographic were not originally eligible to join
the Brazilian trial at all - compared [to] Pfizer’s trial, where 41 per cent were
over 55.

Another flaw, according to Ms Bastian, came from the simple fact the results have
been combined from two separate trials in the UK and Brazil, as opposed to one
single large-scale study like Pfizer and Moderna’s vaccines.

Oxford originally planned to conduct a single trial in the UK when it launched its
phase three study in May, but coronavirus began to fizzle out over summer which
meant not enough volunteers were getting infected naturally.

A month later a second phase three trial was started in Brazil where transmission had
begun to spike.

But the consequence of splitting the trial in half was that researchers could not
control variables as tightly as they could in one single trial done by the same team.

There wasn’t a standardised dosing regimen across both trials and control groups
in the studies were not given the same fake vaccine to compare to the Covid jab.


                                         - 44 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 46 of 69




       Participants in Brazil were given a saline injection as a placebo, whereas the British
       arm of the study were given a vaccine for meningitis - which creates an unfair
       comparison.

       99.       Pfizer’s former president of global research, John LaMattina, raised the prospect that

AstraZeneca’s vaccine may not be approved for emergency use in the U.S. He tweeted, on

November 24, 2020, that it was “hard to believe” that regulators would give the green light to a

vaccine “whose optimal dose has only been given to 2,300 people.”

       100.      Moreover, AstraZeneca did not immediately disclose that the dosing difference was

the result of an early manufacturing mistake. To that end, AstraZeneca executives said they were

planning a new study of the half-dose regimen that would include people over 55. Pangalos said, in

an interview during the week of November 23, 2020, that a new study looking at over-55 subjects of

the half-dose regimen would take some time. “We’ve got to set up the study, we’ve got to start

recruiting,” he said.

       101.      On December 8, 2020, AstraZeneca and Oxford published their full data from the

Phase II/III trials in the British medical journal The Lancet. According to The Lancet, the interim

analysis of the efficacy and safety of AstraZeneca’s Covid vaccine included data from four ongoing

blinded, randomised, controlled trials done across three countries: COV001 (phase 1/2; UK),

COV002 (phase 2/3; UK), COV003 (phase 3; Brazil), and COV005 (phase 1/2; South Africa). The

interim efficacy, however, was being assessed by a pre-specified global pooled analysis combining

data from only COV002 and COV003.

       102.      The Lancet article stated that the study was originally planned as a single-dose study.

However, the protocol was modified to a two-dose regime, following an amendment

on July 30, 2020, for the remaining phase 2 cohorts as a result of robust booster responses identified

in the evaluation of the early immunogenicity cohorts, with the booster dose given at the earliest

possible time.
                                                 - 45 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 47 of 69




        103.    The Lancet article explained the genesis of the LD/SD group in AstraZeneca’s

vaccine trial, stating, in pertinent part, as follows:

        COV002 is a continuing single-blind phase 2/3 study in the UK that began on May
        28, 2020, and enrolled participants in 19 study sites in England, Wales, and Scotland.
        Enrolment particularly targeted individuals working in professions with high possible
        exposure to SARS-CoV-2, such as health and social care settings.

        Two dosage groups were included in COV002: participants who received a low dose
        of the vaccine (2·2 × 1010 viral particles) as their first dose and were boosted with a
        standard dose (in the LD/SD group), and subsequent cohorts who were vaccinated
        with two standard-dose vaccines (SD/SD group). Initial dosing in COV002 was
        with a batch manufactured at a contract manufacturing organisation using
        chromatographic purification. During quality control of this second batch,
        differences were observed between the quantification methods (spectrophotometry
        and quantitative PCR [qPCR]) prioritised by different manufacturing sites. In
        consultation with the national regulator (Medicines and Healthcare products
        Regulatory Agency), we selected a dose of 5 × 1010 viral particles by
        spectrophotometer (2·2 × 1010 viral particles by qPCR), in order to be consistent with
        the use of spectrophotometry in the phase 1 study (COV001), and to ensure the dose
        was within a safe and immunogenic range according to measurements by both
        methods. A lower-than-anticipated reactogenicity profile was noted in the trial,
        and unexpected interference of an excipient with the spectrophotometry assay was
        identified. After review and approval by the regulator, it was concluded that the
        qPCR (low-dose) reading was more accurate and further doses were adjusted to the
        standard dose (5 × 1010 viral particles) using a qPCR assay. The protocol was
        amended on June 5, 2020, resulting in enrolment of two distinct groups with
        different dosing regimens with no pause in enrolment (version 6.0; appendix 2 p
        330). A suite of assays has now been developed for characterisation of concentration
        (which confirmed the low and standard dosing), and future batches are all released
        with a specification dose of 3·5–6·5 × 1010 viral particles, and this was used for the
        booster doses in the efficacy analysis presented here.

        The LD/SD cohort (aged 18–55 years) was enrolled over 11 days between May 31
        and June 10, 2020. The SD/SD cohort (aged 18–55 years) was enrolled from June 9
        to July 20, 2020. Subsequently, enrolment of older age cohorts began (from Aug 8,
        2020, for participants aged 56–69 years and from Aug 13, 2020, for participants aged
        ≥70 years), all of whom were assigned to two standard doses (SD/SD cohort). Each
        site implemented the protocol amendment before changing from low-dose
        administration to standard-dose administration, and therefore there was no overlap in
        enrolment of participants in these cohorts.

        The 18–55-year-old cohorts were originally planned as single-dose efficacy
        cohorts. However, the protocol was modified on July 20, 2020, to offer a second
        dose to the participants in these cohorts as a result of robust booster responses
        identified in the evaluation of the early immunogenicity cohorts (version 9.0;
                                                  - 46 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 48 of 69




       appendix 2 pp 331–332). Boosting began on Aug 3, 2020, resulting in a longer gap
       between prime and booster vaccines in these cohorts than for those aged 55–69 years
       and those aged 70 years or older, as these participants were enrolled into two-dose
       groups from the start.

       Results for participants enrolled into immunogenicity subgroups have been
       previously published, including a small subset who received a low-dose boost. Full
       details are available in the study protocol (appendix 2 pp 184–342) and the
       procedures have been previously described. (Footnotes omitted.)

       104.    The Lancet also noted that “[t]he timing of priming and booster vaccine

administration varied between studies.” The article stated, in pertinent part, as follows:

       The timing of priming and booster vaccine administration varied between studies.
       As protocol amendments to add a booster dose took place when the trials were
       underway, and owing to the time taken to manufacture and release a new batch of
       vaccine, doses could not be administered at a 4-week interval. 1459 (53·2%) of
       2741 participants in COV002 in the LD/SD group received a second dose at least 12
       weeks after the first (median 84 days, IQR 77—91) and only 22 (0·8%) received a
       second dose within 8 weeks of the first. The median interval between doses for the
       SD/SD group in COV002 was 69 days (50–86). Conversely, the majority of
       participants in COV003 in the SD/SD group (2493 [61·0%] of 4088) received a
       second dose within 6 weeks of the first (median 36 days, 32–58; appendix 1 p 11).

       105.    Underscoring the lack of vaccine recipients over 55 years of age, The Lancet article

stated, “[v]accine efficacy in older age groups could not be assessed but will be determined, if

sufficient data are available, in a future analysis after more cases have accrued.”

       106.    The purported efficacy of the LD/SD cohort shocked even the study authors.

According to The Lancet, “[e]fficacy of 90.0% seen in those who received a low dose as prime in the

UK was intriguingly high compared with the other findings in the study. Although there is a

possibility that chance might play a part in such divergent results, a similar contrast in efficacy

between the LD/SD and SD/SD recipients with asymptomatic infections provides support for the

observation[.]”

       107.    Analysts and media reacted negatively to the information published in The Lancet.

For example, a Morningstar analyst, in a December 8, 2020 report, wrote:


                                               - 47 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 49 of 69




       Following the release of the pooled pII/III data via press release (here), The Lancet
       (here) has now published the data. As has been widely discussed (here) the trial
       included a cohort of patients that by mistake were given the wrong dose resulting in
       different levels of efficacy. Because of changes in trial protocols some patients also
       didn’t get their booster vaccine as planned and in particular the patents in the ‘wrong’
       cohort received their booster after 8 weeks (4 weeks was the plan). Because of all
       these moving parts today’s publication adds helpful detail but doesn’t change the
       fact that this is a pooled analysis of trials done at speed. Which regulator will
       accept the data and which one will require further confirmation remains to be
       seen. The company had already provided the confidence intervals of the different
       groups and the vaccine works clearing hurdles at the lower end of the confidence
       interval that are encouraging. These confidence intervals are wide though and there
       are severe adverse events. Maybe most interestingly the effect on asymptomatic
       disease seems to trail the effect on symptomatic disease. But AZN has 3bn doses
       promised for 2021.

       108.    A Barclays analyst, in a December 8, 2020 report, noted: “One data point missing

from today’s releases was any confirmatory plans around a broader study of the LD/SD regimen;

press reports have indicated a new global trial could be initiated shortly[.]” The analyst added, “[w]e

would note that the vast majority [of] the data analyzed here (including all of the LD/SD data) is

from participants aged 18-55. Older aged groups were recruited into the trials later than younger age

groups and there has been less time for cases to accrue, resulting in efficacy data in these cohorts

being limited to a small number of cases.”

       109.    On December 9, 2020, Dr. Andrew Berens, an SVB Leerink analyst, commented, in

pertinent part, as follows:

       Yesterday, AstraZeneca (AZN, OP) published in The Lancet the interim safety and
       efficacy data for the viral vector coronavirus vaccine AZD1222 (ChAdOx1 nCOV-
       19), which included data across four trials in the UK, Brazil and South Africa (link
       here). The data are consistent with prior communications showing that vaccine
       efficacy was 62% in patients receiving two standard doses (SD/SD) and 90% in
       patients receiving a low dose followed by a standard dose (LD/SD). However, the
       publication highlights a number of variances in the dosing regimens utilized in
       these trials that could make it difficult for the regulatory agencies to have
       confidence in the optimum dosing protocol for full approval without additional
       studies. The publication highlights the need for additional data to determine
       whether the LD/SD protocol is truly superior to the SD/SD protocol, given the
       number of imbalances in the arms of the existing trials. AZN intends to submit the
       data to regulatory authorities around the world and will be seeking Emergency Use
                                                - 48 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 50 of 69




       Listing from the World Health Organization for an accelerated pathway for use in
       low-income countries.

       An accumulation of many variables limits reliability of the datasets. Some of the
       study’s limitations include a small number of patients that used the LD/SD
       (n=1367 vs. n=4440 treated with SD/SD in UK and Brazil), imbalance in age
       (favors LD/SD arm), imbalance in co-morbidities (favors LD/SD arm), differing
       local protocols, variances in the timing of the second vaccine dose, and a change in
       dose quantification from spectrophotometer to qPCR after the vaccine had already
       been given to some subjects.

       Different local protocols and varied timing of priming and booster vaccine
       administration may confound the results. Besides the LD/ SD and SD/SD dosing
       difference across the trials, different trial sites across countries also used different
       protocols. For example, the timing of priming and booster vaccine administration
       significantly varied between studies. Given that COV002 and COV003 were
       originally designed as single-dose efficacy cohorts, when the protocol was
       amended to add a second dose, the additional booster dose required time to
       manufacture and, therefore, some subjects could not be administered the next dose
       at a 4-week interval. About 53% of participants in COV002 in the LD/SD group
       received the second dose at least 12 weeks after the first, and only 22 subjects
       (0.8%) received a second dose within 8 weeks of the first. The median interval
       between doses for the SD/SD group in COV002 was 69 days. On the other hand,
       61% of participants in COV003 in the SD/SD group received a second dose within
       6 weeks of the first with a median of 36 days (Exhibit 4). Overall, the efficacy
       results could be confounded by these different factors, making it difficult to
       interpret the outcome.

       110.    An HSBC analyst, in a December 9, 2020 report, raised similar doubts, writing, in

pertinent part, as follows:

       90% efficacy questions continue: While the primary efficacy end-point on the
       intended dosing schedule (full dose + full dose) was 62% and there were similar
       results from the studies in the UK and Brazil, the data with the 90% efficacy group
       (low dose + full dose) remain unconvincing. First, the much higher efficacy at the
       lower dose needs explanation as it is anomalous; and secondly, as the authors
       note, the 95% confidence intervals are wide and they overlap the confidence
       intervals in the intended dose group; thirdly, the justifications for the pooling of
       some of the data with patients of different ages and from double- and single-
       blinded studies again is open to argument regarding validity.

       111.    Dr. Simon Clarke, an associate professor in cellular microbiology at the University of

Reading, in a December 10, 2020 article, said the findings present “regulators with something of a

dilemma.” “Data are most compelling for the cohort who got half a dose of the vaccine in their first

                                                - 49 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 51 of 69




jab,” he explained. “Unfortunately, this cohort was relatively small, reducing the reliability of the

findings – moreover it did not contain any older participants (age 55 or over) and it remains possible

that if the regulators allowed the vaccine to be used in this manner, the most at risk group may not be

protected.”

       112.    Also on December 8, 2020, Reuters and Postmedia Breaking News, a Canadian

publication, published articles entitled, “Testing times: More work needed on Astra/Oxford vaccine

trials[.]” The articles explained how The Lancet article underscored just how far AstraZeneca’s

Covid vaccine was from achieving clinical success, stating, in pertinent part, as follows:

       AstraZeneca and Oxford University have more work to do to confirm whether their
       COVID-19 vaccine can be 90% effective, a peer-reviewed paper in The Lancet
       showed on Tuesday, potentially slowing its rollout in the fight against the pandemic.

                                          *       *       *

       [T]he Lancet publication gave few extra clues as to why efficacy was 62% for trial
       participants given two full doses, but 90% for a smaller sub-group given a half,
       then a full dose.

       “(This) will require further research as more data becomes available from the trial,”
       the researchers said.

       John Moore, virologist at Weill Cornell Medical College in New York, said the
       team’s Lancet paper was “a hotchpotch of factoids and is hard to digest.”

       Ian Jones, a professor of virology at Reading University in England, said that while
       Tuesday’s data added “flesh to the bones” of the release last month, “further trial
       data might be needed to explain why the lower dose group was significantly better
       protected than the standard dose group.”

       Asked whether the half, then full dose regimen had been a mistake, Andrew Pollard,
       director of the Oxford Vaccine Group and chief investigator into the trials, said it had
       been “unplanned.”

       Less than 6% of UK trial participants were given the lower dose regimen and none
       of them was aged over 55, meaning more studies will be needed to investigate the
       vaccine’s efficacy in older people who are particularly susceptible to COVID-19.

                                          *       *       *


                                                - 50 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 52 of 69




       [T]he AstraZeneca/Oxford vaccine had been seen as potentially important in tackling
       the COVID-19 pandemic in the developing countries, as it would be cheaper and
       easier to distribute if and when it is approved by regulators.

       “The overall efficacy across the trials . . . reported here is about 70%, but with a
       clear description of its uncertainty,” said Stephen Evans, a professor of
       pharmacoepidemiology at the London School of Hygiene & Tropical Medicine.

       He said that uncertainty meant efficacy could be as low as 55% or as high as 80%.

       113.    The same day, the National Post of Canada reported that a U.S. study of

AstraZeneca’s vaccine involving 30,000 volunteers was in the works. Dr. Larry Corey, a co-leader

of the U.S. Coronavirus Vaccine Prevention Network who helped design and is overseeing trials for

the U.S. government’s Operation Warp Speed program, said that the dosing in the AstraZeneca-

Oxford UK trial “wasn’t done correctly. . . . One of the issues with the Oxford data is that there’s a

lack of uniformity in the schedule and the dose that makes interpretation of the results difficult at

best[.]” There were also differences in the intervals between doses in the UK trial versus the

Brazilian trial, as well as significant differences in the age range included in the studies. For

example, everyone in the 90% effective group was under the age of 55, a group less susceptible to

severe Covid. Should AstraZeneca decide to run a new U.S. trial testing the half-dose first option,

Dr. Corey said, the U.S. was unlikely to help foot the bill.

       114.    On December 14, 2020, before the market opened, the Daily Mail published an article

headlined “AstraZeneca ‘would have done the study differently’ if it had been in charge of Oxford’s

coronavirus vaccine, boss admits as UK regulator mulls over how to use jab after confusing trial

found it could be 62% or 90% effective[.]” The article referred to a statement by Pangalos during a

BBC Panorama television program: “There is no doubt I think that we would have run the study a

little bit differently if we had been doing it from scratch.” The article noted that AstraZeneca “was

not part of the team that invented the vaccine, but later joined the project as a manufacturer, meaning

it did not help design the first trials.” According to the Daily Mail, “Dr. Pangalos may have been
                                                - 51 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 53 of 69




suggesting the pharmaceutical giant would have run a trial where participants only received one

dosing type, instead of two.” In response, AstraZeneca’s stock fell by approximately 8%.

       115.    On December 30, 2020, UK regulators announced the emergency approval for

AstraZeneca’s Covid vaccine. The emergency authorization was largely based on the interim

efficacy and safety data published in The Lancet. The authorization recommended two full doses

administered with an interval between four to twelve weeks, but rejected use of the half-dose

regimen AstraZeneca had highlighted as more effective, saying the data did not support the

finding. According to Munir Pirmohamed, the chair of the UK’s commission for Covid vaccines,

the LD/SD vaccine regimen had inadequate data at that point. “The low dose/standard dose regimen,

although it has been quoted to have an efficacy of 90%, this is confounded by the fact that the

interval between the first and second dose was quite long[.] And we feel that that result may be

related to that interval, rather than the dose itself,” Pirmohamed told a news conference.

       116.    According to Dow Jones, one government health adviser said the 90% efficacy of the

LD/SD cohort could be more related to a longer interval between doses than to the size of the dose

itself. He said a conclusion is not possible without more data. Another adviser said that interpreting

the AstraZeneca data was complicated by the design of the trials – conducted across multiple

countries with differing age groups, dose intervals, and dose sizes. Even the findings published in

The Lancet three weeks earlier could not be squared with the latest analysis, the adviser said.

       117.    Also on December 30, 2020, a Barclays analyst noted that AstraZeneca’s share price

seemed to be reacting mostly to vaccine news flow in recent weeks.

       118.    On January 26, 2021, German financial newspaper Handelsblatt and tabloid Bild both

quoted sources in the German federal government as saying the AstraZeneca vaccine was less than




                                                - 52 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 54 of 69




10 percent effective in people over 65 years old. The papers said German officials now fear the

EMA, the EU’s medicine regulator, may not approve giving the AstraZeneca vaccine to such people.

       119.    AstraZeneca and Germany’s health ministry rejected the assertion that the efficacy of

the AstraZeneca vaccine was less than 10% effective on over-65 year olds. Nevertheless, on

January 28, 2021, Germany’s vaccine commission advised against using AstraZeneca’s coronavirus

vaccines on older people. The Standing Committee on Vaccination (“STIKO”) at Germany’s Robert

Koch Institute, the country’s disease control agency, found there is insufficient data on the

effectiveness of the AstraZeneca vaccine for this age group, according to a statement from the

interior ministry. “Due to the small number of study participants in the age group ≥65 years, no

conclusion can be made regarding efficacy and safety in the elderly. This vaccine is therefore

currently recommended by STIKO only for persons aged 18-64 years,” the panel said in its

recommendation.

       120.    On January 29, 2021, the Committee for Medicinal Products for Human Use

(“CHMP”), a committee of the European Medicines Agency, issued an Assessment Report on

AstraZeneca’s Covid vaccine. The CHMP recommended AstraZeneca’s Covid vaccine for approval

in patients above 18 years of age, but noted that “[e]fficacy could not be demonstrated in subjects

older than 55 [years of age] due to the low number of COVID-19 cases in this age group.” The level

of efficacy noted by CHMP was 60%, which means the cohort in the UK trial that mistakenly

received the wrong (half) dose was excluded from the data.

       121.    In a section entitled “Uncertainties and limitations about favourable effects,” the

CHMP report stated, in pertinent part, as follows:

       The efficacy was based on a pooled analysis of two randomised controlled trials
       (COV002 and COV003). The conduct of studies was sub-optimal with regards to
       substantial changes to the protocol made after the start of studies, errors in dosing
       and an unplanned varying dose interval between 4 and 26 weeks. Adaptations to

                                              - 53 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 55 of 69




        confirmatory trials introduced without proper planning reduce the confirmatory
        nature of the trial. The LD/SD regime showed a better humoral response and vaccine
        efficacy than the SD/SD regimen. It is not possible to elucidate the extent to which
        this effect can be attributed to the administered LD/SD dose, the longer interval
        between the 2 doses, chance, or differences in the distribution of other factors
        between the SD/SD and LD/SD populations.

                                           *       *       *

        Efficacy could not be demonstrated in subjects older than 55 YOA due to the low
        number of COVID-19 cases in this age group. In the overall pooled efficacy set
        there are 8 cases in the AZD1222 group and 9 cases in the control group in subjects
        56-65 years, and 2 and 6 cases in the vaccine and control group respectively in
        subjects older than 65 years of age. This is mostly due to the low number of subjects
        of this age who were recruited (13% of the pooled efficacy analysis set aged 65 years
        or older and 2.8% aged 75 or older), in addition to the short time of follow-up for this
        population – as they were enrolled after safety in adults was confirmed. This is
        considered a major limitation of the dataset since older adults are at high risk for
        complications upon SARS-CoV-2 infection.

        122.    Also on January 29, 2021, shortly before the EMA announcement, French President

Emmanuel Macron said, “[t]he real problem with AstraZeneca is that it hasn’t worked the way we

expected. Because we’ve had very little information[.]” So far, he said, “everything seems to

indicate that it’s quasi ineffective for people older than 65 years old, some say 60 years and above.”

        123.    In response, the price of AstraZeneca ADSs declined by 7% from January 26, 2021

through January 29, 2021.

                                  POST-CLASS PERIOD EVENTS

        124.    On February 1, 2021, Reuters reported that the LD/SD dosing mishap was presented

to the trial participants in a letter dated June 8, 2020 as an opportunity for Oxford researchers to

learn how well the vaccine works at different doses. The letter was signed by the trial’s chief

investigator, Oxford professor Andrew J. Pollard, and sent to the trial subjects. The Pollard letter did

not acknowledge any error. Nor did it disclose that researchers had reported the issue to British

medical regulators, who then told Oxford to add another test group to receive the full dose, in line

with the trial’s original plan.

                                                 - 54 -
         Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 56 of 69




        125.    Reuters shared the letter – which it obtained from the university through a Freedom of

Information request – with three different experts in medical ethics. The ethicists all said it indicates

the researchers may not have been transparent with trial participants. Volunteers in clinical trials are

supposed to be kept fully informed about any changes.

        126.    Steve Pritchard, a spokesman for Oxford, told Reuters: “The half-dose group was

unplanned, but we did know in advance that there was a discrepancy in the dose measurements and

discussed this with the regulators before dosing and when the dosing was revised.”

        127.    During an earnings conference call on February 11, 2021, Jeremy Kahn, a writer for

Fortune, highlighted concerns about AstraZeneca’s credibility and transparency concerning its

Covid vaccine, stating, in pertinent part, as follows:

        On the vaccine, there have been a number of stumbles around how things have been
        communicated, starting with the two suspected adverse events in the UK clinical trial
        over the summer. Then there was the issue around when AstraZeneca could declare
        the pandemic over. There was some confusion over the half-dose versus the full-
        dose results when those were initially announced, the issue around the price in South
        Africa, the issue around the distribution in Europe. In each case there has been this
        controversy over whether the company has been completely transparent in its
        initial communication. Some now feel the company is suffering from a credibility
        gap that has weighed on the share price.

        128.    On March 22, 2021, AstraZeneca announced that results of a large U.S. trial showed

its Covid vaccine to be 79% effective in preventing symptomatic illness and 100% effective against

severe disease and hospitalization. Ruud Dobber, executive vice president of AstraZeneca’s

biopharmaceuticals business unit, said, “[w]e are thrilled by the results we have disclosed this

morning. The plan is to file in the first half of April for the emergency use authorization and, of

course, then it is in the hands of the FDA how fast they can decide about the approval.”

        129.    The next day, however, the integrity of AstraZeneca’s vaccine data took another hit

when independent monitors took the extraordinary step of questioning the Company’s portrayal of

its data – a move that cast doubt on the fate of the vaccine in the U.S. In a memo sent to
                                                 - 55 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 57 of 69




AstraZeneca and U.S. government officials, and obtained by the Washington Post, experts who had

been overseeing the vaccine trial expressed concern and disappointment that AstraZeneca had

presented “outdated and potentially misleading” data on its coronavirus vaccine, making the shots

appear more effective than shown by fuller data. AstraZeneca’s news release the previous day

triggered concern because when an additional month was taken into account, the effectiveness

ranged from 69-75%, rather than 79%.

       130.    The March 23, 2021 memo came from the Data and Safety Monitoring Board

(“DSMB”) – 11 leading statisticians, infectious-disease physicians, and ethics experts appointed by

the U.S. National Institutes of Health to review trial data for all the major coronavirus vaccines

supported by the federal government. It said AstraZeneca’s decision to use early data that put the

vaccine in the most favorable light was a deliberate attempt to make its results seem better than they

were. “The DSMB is concerned that AstraZeneca chose to use data that was already outdated and

potentially misleading in their press release,” the memo stated. The data “they chose to release was

the most favorable for the study as opposed to the most recent and most complete. Decisions like

this are what erode public trust in the scientific process.”

       131.    According to a March 23, 2021 Washington Post article, outside experts, who were

stunned by the turn of events, said the vaccine might still get FDA clearance, only to be shunned by

a public spooked by the string of controversies involving AstraZeneca and Oxford. “The whole

thing has been a giant debacle, and it is entirely on AstraZeneca,” said Angela Rasmussen, a

virologist with Georgetown University’s Center for Global Health Science and Security. “Are

people going to want to take the vaccine? People may think, ‘There’s too much going on with this

vaccine, and I want something that is more reliable.’” The Washington Post noted that this misstep

was just the latest in a series of missteps in the collaboration between AstraZeneca and Oxford:


                                                - 56 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 58 of 69




“First, there was confusing basic science, then missed delivery targets. Last week, a confidence-

sapping pause in Europe followed reports of rare blood clots among a handful of the vaccinated.

And now comes pushback from independent monitors over AstraZeneca’s interpretation – and

claims – of effectiveness in the U.S. clinical trials.”

        132.    On April 29, 2021, the Wall Street Journal reported that U.S. health and industry

officials have said publicly that the U.S. has ordered so many doses of already-FDA-approved shots

from Pfizer, Moderna, and Johnson & Johnson that it might not need AstraZeneca’s Covid vaccine.

        133.    As a result of Defendants’ wrongful acts and omissions, Plaintiffs and the Class (as

defined below) purchased AstraZeneca ADSs at artificially inflated prices and suffered significant

losses and were damaged thereby.

                                        NO SAFE HARBOR

        134.    Defendants’ “Safe Harbor” warnings accompanying AstraZeneca’s reportedly

forward-looking statements (“FLS”) issued during the Class Period were ineffective to shield those

statements from liability. Because most if not all of the false and misleading statements related to

existing facts or conditions, the Safe Harbor has no applicability. To the extent that known trends

should have been included in the Company’s financial reports prepared in accordance with Generally

Accepted Accounting Principles, they are excluded from the protection of the statutory Safe Harbor.

15 U.S.C. §78u-5(b)(2)(A).

        135.    Defendants are also liable for any false or misleading FLS pleaded because, at the

time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

authorized and/or approved by an executive officer and/or director of AstraZeneca who knew that

the FLS was false. In addition, the FLS were contradicted by existing, undisclosed material facts

that were required to be disclosed so that the FLS would not be misleading. Finally, most of the


                                                 - 57 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 59 of 69




purported “Safe Harbor” warnings were themselves misleading because they warned of “risks” that

had already materialized or failed to provide any meaningful disclosures of the relevant risks.

                          ADDITIONAL SCIENTER ALLEGATIONS

       136.    As alleged herein, Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of the Company were materially false

and misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents and actions intended to manipulate the market price

of AstraZeneca ADSs as primary violations of the federal securities laws. Defendants, by virtue of

their receipt of information reflecting the true facts regarding AstraZeneca, their control over, and/or

receipt or modification of AstraZeneca’s allegedly materially misleading misstatements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning AstraZeneca, participated in the fraudulent scheme alleged herein.

       137.    Notably, the adverse developments at issue impacted one of AstraZeneca’s most

important and high-profile drug candidates, AZD1222. Governments, media, and the general public

around the world were closely watching Defendants’ progress in the development of AZD1222, and

the Individual Defendants repeatedly held themselves out to investors as the employees most

knowledgeable on the subject and stated that they had significant visibility into progress on the drug

candidate’s development. For example, on September 8, 2020, AstraZeneca CEO Soriot personally

signed a personal “pledge” to “ensure public confidence in the rigorous scientific and regulatory

process by which COVID-19 vaccines are evaluated and may ultimately be approved.”

       138.    Moreover, although development of AZD1222 was initiated by Oxford, development

activities were subsequently transferred to AstraZeneca, which took over responsibility for planning

the U.S. trials. AstraZeneca itself received $1.2 billion from the U.S. government to develop and
                                                 - 58 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 60 of 69




manufacture 300 million doses of the vaccine. As such, the Individual Defendants knew or were

reckless in not knowing of the undisclosed facts detailed herein.

       139.     Further, Defendants were aware of the LD/SD protocol change by no later than

June 5, 2020.    According to the Wall Street Journal and Postmedia Breaking News, both

AstraZeneca and Oxford informed health regulators about the half-dose followed by the full-dose

error, and amended the study protocol on June 5, 2020 – less than two weeks before the start of the

Class Period.

       140.     In addition, Defendants were motivated to artificially inflate AstraZeneca’s stock

price in order to fund the Company’s December 2020 acquisition of Alexion Pharmaceuticals, two-

thirds of which was funded with AstraZeneca shares. The terms of the deal gave Alexion

shareholders $60 in cash and approximately $115 worth of equity per share. At a cost of $39 billion,

Alexion was AstraZeneca’s largest-ever corporate acquisition.

                                       LOSS CAUSATION

       141.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of AstraZeneca ADSs

and operated as a fraud or deceit on purchasers of AstraZeneca ADSs. As detailed above, when the

truth about AstraZeneca’s misconduct was revealed over time, the value of the Company’s ADSs

declined precipitously as the prior artificial inflation no longer propped up the price of the ADSs.

The declines in the price of AstraZeneca ADSs were the direct result of the nature and extent of

Defendants’ fraud finally being revealed to investors and the market. The timing and magnitude of

the share price declines negate any inference that the losses suffered by Plaintiffs and other members

of the Class were caused by changed market conditions, macroeconomic or industry factors, or

Company-specific facts unrelated to Defendants’ fraudulent conduct. The economic loss, i.e.,

damages, suffered by Plaintiffs and other Class members, was a direct result of Defendants’
                                                - 59 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 61 of 69




fraudulent scheme to artificially inflate the price of the Company’s ADSs and the subsequent

significant decline in the value of the Company’s ADSs when Defendants’ prior misrepresentations

and other fraudulent conduct were revealed.

       142.    At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by Plaintiffs and other

Class members. Those statements were materially false and misleading through their failure to

disclose a true and accurate picture of AstraZeneca’s business, operations and financial condition, as

alleged herein. Throughout the Class Period, Defendants issued materially false and misleading

statements and omitted material facts necessary to make Defendants’ statements not false or

misleading, causing the price of AstraZeneca’s ADSs to be artificially inflated. Plaintiffs and other

Class members purchased AstraZeneca ADSs at artificially inflated prices, causing them to suffer

damages as complained of herein.

                     APPLICABILITY OF PRESUMPTION OF RELIANCE:
                          FRAUD-ON-THE-MARKET DOCTRINE

       143.    At all relevant times, the market for AstraZeneca ADSs was an efficient market for

the following reasons, among others:

               (a)      AstraZeneca ADSs met the requirements for listing and were listed and

actively traded on the NYSE and later the NASDAQ during the Class Period, both highly efficient

and automated markets;

               (b)      according to the Company’s Form 20-F filed March 3, 2020, there were more

than 1.3 billion AstraZeneca ordinary shares outstanding as of December 31, 2019, demonstrating a

very active and broad market for the AstraZeneca ADSs referencing those ordinary shares;

               (c)      as a regulated issuer, AstraZeneca filed periodic public reports with the SEC;




                                                - 60 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 62 of 69




               (d)     AstraZeneca regularly communicated with public investors via established

market communication mechanisms, including the regular dissemination of releases on national

circuits of major newswire services, the Internet, and other wide-ranging public disclosures; and

               (e)     unexpected material news about AstraZeneca was rapidly reflected in and

incorporated into the Company’s ADSs price during the Class Period.

       144.    As a result of the foregoing, the market for AstraZeneca ADSs promptly digested

current information regarding AstraZeneca from publicly available sources and reflected such

information in AstraZeneca’s ADS price. Under these circumstances, all purchasers of AstraZeneca

ADSs during the Class Period suffered similar injury through their purchase of AstraZeneca ADSs at

artificially inflated prices, and a presumption of reliance applies.

       145.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements and/or

omissions.    Because this Action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects – information that

Defendants were obligated to disclose – positive proof of reliance is not a prerequisite to recovery.

All that is necessary is that the facts withheld be material in the sense that a reasonable investor

might have considered them important in making investment decisions. Given the importance of the

Class Period material misstatements and omissions set forth above, that requirement is satisfied here.

                               CLASS ACTION ALLEGATIONS

       146.    This is a class action on behalf of all purchasers of AstraZeneca ADSs during the

Class Period who were damaged thereby (the “Class”). Excluded from the Class are Defendants and

their families, the officers and directors of the Company, at all relevant times, members of their


                                                - 61 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 63 of 69




immediate families and their legal representatives, heirs, successors or assigns, and any entity in

which Defendants have or had a controlling interest.

       147.    Common questions of law and fact predominate and include: (a) whether Defendants

violated the Exchange Act; (b) whether Defendants omitted and/or misrepresented material facts;

(c) whether Defendants knew or recklessly disregarded that their statements were false; (d) whether

the price of AstraZeneca ADSs was artificially inflated during the Class Period; and (e) the extent of

and appropriate measure of damages.

       148.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, AstraZeneca ADSs were actively traded on the NYSE

and the NASDAQ. Upon information and belief, these shares are held by hundreds or thousands of

individuals located geographically throughout the country.

       149.    Plaintiffs’ claims are typical of those of the Class. Prosecution of individual actions

would create a risk of inconsistent adjudications. Plaintiffs will adequately protect the interests of

the Class. A class action is superior to other available methods for the fair and efficient adjudication

of this controversy.

                                              COUNT I

                  For Violation of §10(b) of the Exchange Act and Rule 10b-5
                                    Against All Defendants

       150.    Plaintiffs incorporate ¶¶1-149 by reference.

       151.    During the Class Period, Defendants disseminated or approved the false or misleading

statements specified above, which they knew or recklessly disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.




                                                 - 62 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 64 of 69




       152.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they,

directly and indirectly, by the use of the means or instrumentality of interstate commerce, or the

mails or facility of a national securities exchange:

               (a)     employed devices, schemes and artifices to defraud;

               (b)     made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or

               (c)     engaged in acts, practices and a course of business that operated as a fraud or

deceit upon Plaintiffs and others similarly situated in connection with their purchases of AstraZeneca

ADSs during the Class Period.

       153.    Plaintiffs and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for AstraZeneca ADSs. Plaintiffs and the Class

would not have purchased AstraZeneca ADSs at the prices they paid, or at all, if they had been

aware that the market prices had been artificially and falsely inflated by Defendants’ misleading

statements.

       154.    By virtue of the foregoing, Defendants have violated Section 10(b) of the Exchange

Act, and Rule 10b-5 promulgated thereunder.

       155.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and the

other members of the Class suffered damages in connection with their purchases of AstraZeneca

ADSs during the Class Period.

                                            COUNT II

                           For Violation of §20(a) of the Exchange Act
                               Against the Individual Defendants

       156.    Plaintiffs incorporate ¶¶1-155 by reference.

                                                - 63 -
          Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 65 of 69




          157.   During the Class Period, the Individual Defendants acted as controlling persons of

AstraZeneca within the meaning of Section 20(a) of the Exchange Act. By virtue of their share

ownership, executive and Board positions, and ADS ownership, and their culpable participation, as

alleged above, the Individual Defendants had the power to influence and control and did, directly or

indirectly, influence and control the decision making of the Company, including the content and

dissemination of the various statements that Plaintiffs contend were false and misleading as detailed

herein.

          158.   The Individual Defendants were provided with or had unlimited access to the

Company’s internal reports, releases, public filings, and other statements alleged by Plaintiffs to be

misleading prior to or shortly after these statements were issued, and had the ability to prevent the

issuance of the statements or cause them to be corrected. In particular, the Individual Defendants

had direct involvement in and responsibility over the day-to-day operations of the Company and,

therefore, are presumed to have had the power to control or influence the particular transactions

giving rise to the securities violations as alleged herein.

          159.   By reason of such wrongful conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act.

          160.   As a direct and proximate result of the Individual Defendants’ wrongful conduct,

Plaintiffs and the other members of the Class suffered damages in connection with their purchases of

the Company’s ADSs during the Class Period.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for judgment as follows:

          A.     Determining that this Action is a proper class action and certifying Plaintiffs as Class

representatives under Rule 23 of the Federal Rules of Civil Procedure and Plaintiffs’ counsel as

Class Counsel;
                                                  - 64 -
        Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 66 of 69




       B.      Awarding compensatory damages in favor of Plaintiffs and the other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       D.      Awarding such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury.

DATED: July 12, 2021                          ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                              SAMUEL H. RUDMAN
                                              ALAN I. ELLMAN
                                              WILLIAM J. GEDDISH
                                              MAGDALENE ECONOMOU


                                                             /s/ Samuel H. Rudman
                                                            SAMUEL H. RUDMAN

                                              58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100
                                              631/367-1173 (fax)
                                              srudman@rgrdlaw.com
                                              aellman@rgrdlaw.com
                                              wgeddish@rgrdlaw.com
                                              meconomou@rgrdlaw.com




                                               - 65 -
Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 67 of 69




                            POMERANTZ LLP
                            JEREMY A. LIEBERMAN
                            J. ALEXANDER HOOD II
                            JAMES M. LOPIANO
                            MURIELLE J. STEVEN WALSH
                            ERIC D. GOTTLIEB
                            600 Third Avenue
                            New York, NY 10016
                            Telephone: 212/661-1100
                            212/661-8665 (fax)
                            jalieberman@pomlaw.com
                            ahood@pomlaw.com
                            jlopiano@pomlaw.com
                            mjsteven@pomlaw.com
                            egottlieb@pomlaw.com

                            POMERANTZ LLP
                            PATRICK V. DAHLSTROM
                            10 South LaSalle Street, Suite 3505
                            Chicago, IL 60603
                            Telephone: 312/377-1181
                            312/377-1184 (fax)
                            pdahlstrom@pomlaw.com

                            Attorneys for Lead Plaintiffs

                            VANOVERBEKE, MICHAUD TIMMONY, P.C.
                            THOMAS C. MICHAUD
                            79 Alfred Street
                            Detroit, MI 48201
                            Telephone: 313/578-1200
                            313/578-1201 (fax)
                            tmichaud@vmtlaw.com

                            Additional Counsel for Lead Plaintiff Wayne
                            County Employees’ Retirement System

                            PORTNOY LAW FIRM
                            LESLEY F. PORTNOY
                            1800 Century Park East, Suite 600
                            Los Angeles, CA 90067
                            Telephone: 310/692-8883

                            Additional Counsel for Lead Plaintiff
                            Nuggehalli Balmukund Nandkumar


                             - 66 -
Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 68 of 69




                            BRONSTEIN, GEWIRTZ
                              & GROSSMAN, LLC
                            PERETZ BRONSTEIN
                            60 East 42nd Street, Suite 4600
                            New York NY 10165
                            Telephone: 212/697-6484
                            212/697-7296 (fax)
                            peretz@bgandg.com

                            Additional Counsel for Additional Plaintiff
                            Vladimir Zhukov




                             - 67 -
       Case 1:21-cv-00722-JPO Document 42 Filed 07/12/21 Page 69 of 69




                                 CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on July 12, 2021, I authorized a true and

correct copy of the foregoing document to be electronically filed with the Clerk of the Court

using the CM/ECF system, which will send notification of such public filing to all counsel

registered to receive such notice.


                                                              /s/ Samuel H. Rudman
                                                             SAMUEL H. RUDMAN

                                                 ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
                                                 58 South Service Road, Suite 200
                                                 Melville, NY 11747
                                                 Telephone: 631/367-7100
                                                 631/367-1173 (fax)
                                                 srudman@rgrdlaw.com
